_______________________

BOND TRUST INDENTURE

Dated as of June 1, 2017

_______________________

Between

SHAWNEE COUNTY, KANSAS

And

BOKF, N.A.,
as Bond Trustee

_______________________

$36,000,000
Taxable Industrial Revenue Bonds
(Federal Home Loan Bank of Topeka Project)
Series 2017

_______________________

BOND TRUST INDENTURE

TABLE OF CONTENTS

Page

         
Parties
    1  
Recitals
    1  
Granting Clauses
    1  

ARTICLE I
DEFINITIONS, RULES OF CONSTRUCTION

                 
Section 101.
  Definitions of Words and Terms     2  
Section 102.
  Rules of Construction     8  

ARTICLE II
THE BONDS

                 
Section 201.
  Authorization and Terms of Bonds     9  
Section 202.
  Determination of Interest Rates and Principal Payments     10  
Section 203.
  Method and Place of Payment     10  
Section 204.
  Execution and Authentication     11  
Section 205.
  Registration, Transfer and Exchange     11  
Section 206.
  Temporary Bonds     12  
Section 207.
  Mutilated, Destroyed, Lost and Stolen Bonds     13  
Section 208.
  Cancellation of Bonds     13  

ARTICLE III
REDEMPTION AND PURCHASE OF BONDS

                 
Section 301.
  Redemption of Bonds Prior to Maturity     13  
Section 302.
  Election to Redeem; Notice to Bond Trustee     13  
Section 303.
  Selection of Bonds to be Redeemed; Bonds Redeemed in Part     14  
Section 304.
  Notice of Redemption     14  
Section 305.
  Deposit of Redemption Price; Bonds Payable on Redemption Date     15  

ARTICLE IV
FUNDS AND ACCOUNTS, APPLICATION OF BOND PROCEEDS AND OTHER MONEYS

                 
Section 401.
  Creation of Funds and Accounts     15  
Section 402.
  Deposit of Bond Proceeds and Other Moneys     16  
Section 403.
  Project Fund     16  
Section 404.
  Costs of Issuance Fund.     16  
Section 405.
  Debt Service Fund.     16  
Section 406.
  Payments Due on Saturdays, Sundays and Holidays     17  
Section 407.
  Nonpresentment of Bonds.     17  
Section 408.
  Moneys to be Held in Trust.     18  
Section 409.
  Investment of Moneys     18  
Section 410.
  Records and Reports of Bond Trustee     18  

ARTICLE V
[RESERVED]

ARTICLE VI
GENERAL COVENANTS AND PROVISIONS

                 
Section 601.
  Issuer to Issue Bonds and Execute Bond Indenture     18  
Section 602.
  Limited Obligations     19  
Section 603.
  Payment of Bonds     19  
Section 604.
  Performance of Covenants     19  
Section 605.
  Inspection of Books     19  
Section 606.
  Enforcement of Rights     19  
Section 607.
  Amendments to the Lease Agreement     20  

ARTICLE VII
DEFAULT AND REMEDIES

                 
Section 701.
  Events of Default     20  
Section 702.
  Acceleration of Maturity; Rescission and Annulment     20  
Section 703.
  Exercise of Remedies by the Bond Trustee     21  
Section 704.
  Bond Trustee May File Proofs of Claim     22  
Section 705.
  Limitation on Suits by Bondowners     23  
Section 706.
  Control of Proceedings by Bondowners     24  
Section 707.
  Application of Moneys Collected     24  
Section 708.
  Rights and Remedies Cumulative     25  
Section 709.
  Delay or Omission Not Waiver     25  
Section 710.
  Waiver of Past Defaults     25  
Section 711.
  Advances by Bond Trustee     25  

ARTICLE VIII
THE BOND TRUSTEE AND PAYING AGENT

                 
Section 801.
  Acceptance of Trusts; Certain Duties and Responsibilities     25  
Section 802.
  Certain Rights of Bond Trustee     26  
Section 803.
  Notice of Defaults     28  
Section 804.
  Compensation and Reimbursement     28  
Section 805.
  Corporate Trustee Required; Eligibility     29  
Section 806.
  Resignation and Removal of Bond Trustee     30  
Section 807.
  Appointment of Successor Bond Trustee     31  
Section 808.
  Acceptance of Appointment by Successor     31  
Section 809.
  Merger, Consolidation and Succession to Business     31  
Section 810.
  Co-Bond Trustees and Separate Bond Trustees     32  
Section 811.
  Designation of Paying Agent     33  

ARTICLE IX
SUPPLEMENTAL BOND INDENTURES

                 
Section 901.
  Supplemental Bond Indentures without Consent of Bondowners     33  
Section 902.
  Supplemental Bond Indentures with Consent of Bondowners     34  
Section 903.
  Execution of Supplemental Bond Indentures     34  
Section 904.
  Effect of Supplemental Bond Indentures     35  
Section 905.
  Reference in Bonds to Supplemental Bond Indentures     35  
Section 906.
  Bank’s Consent to Supplemental Bond Indentures     35  

ARTICLE X
SATISFACTION AND DISCHARGE

                 
Section 1001.
  Payment, Discharge and Defeasance of Bonds     35  
Section 1002.
  Satisfaction and Discharge of Bond Indenture     36  
Section 1003.
  Rights Retained After Discharge     36  

ARTICLE XI
NOTICES, CONSENTS AND ACTS OF BONDOWNERS

                 
Section 1101.
  Notices     36  
Section 1102.
  Acts of Bondowners     38  
Section 1103.
  Form and Contents of Documents Delivered to Bond Trustee     38  

ARTICLE XII
MISCELLANEOUS PROVISIONS

                      Section 1201.  
Further Assurances
            39   Section 1202.   Immunity of Officers, Employees and
Commissioners of Issuer
    39   Section 1203.   Limitation on Issuer Obligations
        39   Section 1204.   Benefit of Bond Indenture
        40   Section 1205.  
Severability
            40   Section 1206.   Execution in Counterparts
        40   Section 1207.  
Governing Law
            40      
Signatures and Seals
            S-1      
Exhibit A
Exhibit B
Exhibit C
Exhibit D
  -
-
-
-   Form of Bonds
Form of Disbursement Request — Costs of Issuance Fund
Form of Disbursement Request — Project Fund
Form of Investment Letter  





* * *
BOND TRUST INDENTURE

BOND TRUST INDENTURE dated as of June 1, 2017 (the “Bond Indenture”), between
SHAWNEE COUNTY, KANSAS, a body corporate and politic duly organized and existing
under the laws of the State of Kansas (the “Issuer”), and BOKF, N.A., a banking
corporation duly organized and existing and authorized to accept and execute
trusts of the character herein set out under the laws of the State of Kansas,
and having its principal corporate trust office located in the City of Kansas
City, Missouri, as trustee (the “Bond Trustee”);

RECITALS

1. The Issuer is authorized by K.S.A. §§12-1740 to 12-1749d, inclusive, as
amended (the “Act”), to acquire, construct and equip certain facilities (as
defined in the Act) for commercial, industrial and manufacturing purposes, to
enter into leases and lease-purchase agreements with any person, firm, or
corporation with respect to said facilities, to issue revenue bonds for such
purposes, and to secure the payment of such bonds as provided in the Act.

2. The Issuer is authorized pursuant to the Act and a resolution duly passed by
the governing body of the Issuer to issue $36,000,000 estimated principal amount
of Taxable Industrial Revenue Bonds, (Federal Home Loan Bank of Topeka Project),
Series 2017 (the “Bonds”), under this Bond Indenture for the purpose of
providing funds to the Federal Home Loan Bank of Topeka, a federally chartered
corporation under the laws of the United States of America, (the “FHLBank”), to
provide funds to (a) acquire, construct and equip a commercial facility to be
located in the Menninger Subdivision, Topeka, Kansas (collectively, the
“Project”), and (b) pay certain costs related to the issuance of the Bonds.

3. FHLBank will lease the Project to the Issuer pursuant to the Base Lease
Agreement of even date herewith (the “Base Lease”) between FHLBank and the
Issuer.

4. The Issuer will lease the Project to FHLBank pursuant to the Lease Agreement
of even date herewith (the “Lease Agreement”) between the Issuer and FHLBank.

5. All things necessary to make the Bonds, when authenticated by the Bond
Trustee and issued as provided in this Bond Indenture, the valid, legal and
binding obligations of the Issuer, and to constitute this Bond Indenture a
valid, legal and binding pledge and assignment of the property, rights,
interests and revenues made herein for the security of the payment of the Bonds,
have been done and performed, and the execution and delivery of this Bond
Indenture and the execution and issuance of the Bonds, subject to the terms of
this Bond Indenture, have in all respects been duly authorized.

GRANTING CLAUSES

To declare the terms and conditions upon which Bonds are to be authenticated,
issued and delivered, to secure the payment of all of the Bonds issued and
Outstanding under this Bond Indenture from time to time according to their tenor
and effect, to secure the performance and observance by the Issuer of all the
covenants, agreements and conditions contained in this Bond Indenture and in
consideration of the premises, the acceptance by the Bond Trustee of the trusts
created by this Bond Indenture, the purchase and acceptance of the Bonds by the
Owners thereof, the Issuer hereby transfers in trust, pledges and assigns to the
Bond Trustee, and hereby grants a security interest to the Bond Trustee in, the
property described in paragraphs (a), (b) and (c) below (said property referred
to herein as the “Trust Estate”):



  (a)   all right, title and interest of the Issuer in and to the Base Lease and
the Project; and



  (b)   all right, title and interest of the Issuer (including, but not limited
to, the right to enforce any of the terms thereof) in, to and under (1) the
Lease Agreement, including all Lease Payments and other payments owing to the
Issuer on behalf of the Bondowner and paid by FHLBank under the Lease Agreement
(except the Issuer’s rights to payment of its fees and expenses and to
indemnification as set forth in the Lease Agreement and as otherwise expressly
set forth therein), and (2) all financing statements or other instruments or
documents evidencing, securing or otherwise relating to the Lease Agreement; and



  (c)   any and all other property (real, personal or mixed) of every kind and
nature from time to time, by delivery or by writing of any kind, pledged,
assigned or transferred as and for additional security under this Bond Indenture
by the Issuer or by anyone in its behalf or with its written consent, to the
Bond Trustee, which is hereby authorized to receive any and all such property at
any and all times and to hold and apply the same subject to the terms hereof.

The Bond Trustee shall hold in trust and administer the Trust Estate upon the
terms and conditions set forth in this Bond Indenture for the equal and pro rata
benefit and security of each and every Owner of Bonds, without preference,
priority or distinction as to participation in the lien, benefit and protection
of this Bond Indenture of one Bond over or from the others, except as otherwise
expressly provided herein.

NOW, THEREFORE, the Issuer covenants and agrees with the Bond Trustee, for the
equal and proportionate benefit of the respective Owners of the Bonds, that all
Bonds are to be issued, authenticated and delivered and the Trust Estate is to
be held and applied by the Bond Trustee, subject to the further covenants,
conditions and trusts hereinafter set forth, as follows:

ARTICLE I
DEFINITIONS, RULES OF CONSTRUCTION

Section 101. Definitions of Words and Terms. For all purposes of this Bond
Indenture, except as otherwise provided or unless the context otherwise
requires, the following words and terms used in this Bond Indenture shall have
the following meanings:

“Act” means K.S.A. §§12-1740 to 12-1749d, inclusive, as amended.

“Base Lease” means the Base Lease Agreement of even date herewith, between
FHLBank and the Issuer, as from time to time amended in accordance with the
provisions of the Base Lease Agreement.

“Bond” or “Bonds” means any bond or bonds of the series of Taxable Industrial
Revenue Bonds (Federal Home Loan Bank of Topeka Project), Series 2017,
aggregating the estimated principal amount of $36,000,000, issued, authenticated
and delivered under and pursuant to this Bond Indenture.

“Bond Indenture” means this Bond Trust Indenture as originally executed by the
Issuer and the Bond Trustee, as from time to time amended and supplemented by
Supplemental Bond Indentures in accordance with the provisions of this Bond
Indenture.

“Bond Trustee” means BOKF, N.A., Kansas City, Missouri, and its successor or
successors and any other corporation or association which at any time may be
substituted in its place pursuant to and at the time serving as trustee under
this Bond Indenture.

“Bondowner”, “Owner” or “Registered Owner” means the Person in whose name a Bond
is registered on the bond register and does not mean any beneficial owner of
Bonds whether through the book-entry only system or otherwise.

“Business Day” means a day other than (a) a Saturday, Sunday or legal holiday,
(b) a day on which banking institutions in any city in which the principal
office of the Bond Trustee or any Paying Agent are required or authorized by law
to remain closed, or (c) a day on which The Depository Trust Bank is closed for
business.

“Costs of Issuance” means issuance costs with respect to the Bonds described in
Section 147(g) of the Internal Revenue Code and any regulations thereunder,
including but not limited to the following:



  (a)   counsel fees (including bond counsel, underwriter’s counsel, Issuer’s
counsel, as well as any other specialized counsel fees incurred in connection
with the borrowing);



  (b)   trustee and paying agent fees;



  (c)   accountant fees and other expenses related to issuance of the Bonds;



  (d)   fees and expenses of the Issuer incurred in connection with the issuance
of the Bonds.

“Costs of Issuance Fund” means the fund by that name created by Section 401 of
this Bond Indenture.

“Debt Service Fund” means the fund by that name created by Section 401 of this
Bond Indenture.

“Defeasance Obligations” means:



  (a)   Government Obligations which are not subject to redemption prior to
maturity; or



  (b)   obligations of any state or political subdivision of any state, the
interest on which is excluded from gross income for federal income tax purposes
and which meet the following conditions:



  (1)   the obligations (A) are not subject to redemption prior to maturity or
(B) the trustee for such obligations has been given irrevocable instructions
concerning their calling and redemption and the issuer of such obligations has
covenanted not to redeem such obligations other than as set forth in such
instructions;



  (2)   the obligations are secured by cash or noncallable Government
Obligations that may be applied only to payment of principal of, premium, if
any, and interest payments on such obligations;



  (3)   the sufficiency of such cash and noncallable Government Obligations to
pay in full all principal of, interest, and premium, if any, on such obligations
has been verified by the report of an independent certified public accountant (a
“Verification”) and no substitution of Government Obligations shall be permitted
except with cash or other Government Obligations and upon delivery of a new
Verification;



  (4)   such cash and Government Obligations serving as security for the
obligations are held in an irrevocable escrow by an escrow agent or a trustee in
trust for the owners of such obligations, at least one year has passed since the
establishment of such escrow and the issuer of such obligations is not, and has
not been since the establishment of such escrow, a debtor in a proceeding
commenced under the United States Bankruptcy Code;



  (5)   the Bond Trustee has received an Opinion of Counsel that such cash and
Government Obligations are not available to satisfy any other claims, including
those against the trustee or escrow agent;



  (6)   the Bond Trustee has received an Opinion of Bond Counsel delivered in
connection with the original issuance of such obligations to the effect that the
interest on such obligations was exempt for purposes of federal income taxation,
and the Bond Trustee has received an Opinion of Bond Counsel delivered in
connection with the establishment of the irrevocable escrow to the effect that
the establishment of the escrow will not result in the loss of any exemption for
purposes of federal income taxation to which interest on such obligations would
otherwise be entitled;



  (7)   the Bond Trustee has received an unqualified opinion of nationally
recognized bankruptcy counsel to the effect that the payment of principal of and
interest on such obligations made from such escrow would not be avoidable as
preferential payments and recoverable under the United States Bankruptcy Code
should the obligor or any other person liable on such obligations become a
debtor in a proceeding commenced under the United States Bankruptcy Code; and



  (8)   the obligations are rated in the highest rating category by a nationally
recognized securities rating service.

“Electronic Notice” means notice transmitted through a time-sharing terminal,
e-mail, or facsimile machine, if operative as between any two parties, or if not
operative, in writing or by telephone (promptly confirmed in writing).

“Event of Default” means (a) with respect to this Bond Indenture any event or
occurrence as defined in Section 701 of this Bond Indenture, and (b) with
respect to the Lease Agreement any event or occurrence as defined in Section 7.1
of the Lease Agreement.

“FHLBank” means Federal Home Loan Bank of Topeka, and its successors and
assigns.

“FHLBank Representative” means the President or any Vice President of FHLBank or
such other person or persons at the time designated to act on behalf of FHLBank
in matters relating to this Bond Indenture and the Lease Agreement as evidenced
by a written certificate furnished to the Issuer and the Bond Trustee and signed
on behalf of FHLBank by its President or a Vice President. Such certificate may
designate an alternate or alternates each of whom shall be entitled to perform
all duties of the FHLBank Representative.

“Government Obligations” means the following:



  (a)   bonds, notes, certificates of indebtedness, treasury bills or other
securities constituting direct obligations of, or obligations the principal of
and interest on which are fully and unconditionally guaranteed by, the United
States of America; and



  (b)   evidences of direct ownership of a proportionate or individual interest
in future interest or principal payments on specified direct obligations of, or
obligations the payment of the principal of and interest on which are
unconditionally guaranteed by, the United States of America, which obligations
are held by a bank or trust bank organized and existing under the laws of the
United States of America or any state thereof in the capacity of custodian in
form and substance satisfactory to the Bond Trustee.

“Insurance Consultant” means an individual or firm, selected by FHLBank and
acceptable to the Bond Trustee, qualified to survey risks and to recommend
insurance coverage for organizations engaged in like operations to those of
FHLBank and having a favorable reputation for skill and experience in such
surveys and such recommendations, which individual or firm shall have no
interest, direct or indirect, in FHLBank and in the case of an individual, shall
not be a director, officer or employee of FHLBank, and, in the case of a firm,
shall not have a partner, member, director, officer or employee who is a
director, officer or employee of FHLBank and who may be a broker or agent with
whom FHLBank transacts business.

“Interest Payment Date” means each December 1 and the Maturity Date, commencing
as of December 1, 2018 and terminating when the principal of, redemption premium
if any, and interest on the Bonds have been fully paid.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
and, when appropriate, any statutory predecessor or successor thereto, and all
applicable regulations (whether proposed, temporary or final) thereunder and any
applicable official rulings, announcements, notices, procedures and judicial
determinations relating to the foregoing.

“Issuer” means the Shawnee County, Kansas, duly created and existing under the
laws of the State of Kansas, and its successors and assigns.

“Issuer Representative” means the Chairman of the Board of County Commissioners,
County Clerk or the Director of Administrative Services of the Issuer, and such
other person or persons at the time designated to act on behalf of the Issuer in
matters relating to this Bond Indenture and the Lease Agreement as evidenced by
a written certificate furnished to FHLBank and the Bond Trustee containing the
specimen signature of such person or persons and signed on behalf of the Issuer
by the Chairman of the Board of County Commissioners, the county Clerk or the
Director of Administrative Services. Such certificate may designate an alternate
or alternates, each of whom shall be entitled to perform all duties of the
Issuer Representative.

“Lease Agreement” means the Lease Agreement of even date herewith, between the
Issuer and FHLBank as from time to time amended by Supplemental Lease Agreements
in accordance with the provisions of the Lease Agreement.

“Lease Payments” means the payments referred to in Section 4.1 of the Lease
Agreement.

“Maturity Date” means December 31, 2027.

“Officer’s Certificate” means a written certificate of FHLBank signed by the
FHLBank Representative, which certificate shall be deemed to constitute a
representation of, and shall be binding upon, FHLBank with respect to matters
set forth therein, and which certificate in each instance, including the scope,
form, substance and other aspects thereof, is acceptable to the Bond Trustee.

“Opinion of Bond Counsel” means a written opinion of Robert J. Perry, Esq., or
any other legal counsel acceptable to the Issuer and the Bond Trustee who shall
be nationally recognized in matters pertaining to the validity of obligations of
governmental or other public issuers and the exemption from federal income
taxation of interest on such obligations.

“Opinion of Counsel” means a written opinion of any legal counsel acceptable to
FHLBank and the Bond Trustee and, to the extent the Issuer is asked to take
action in reliance thereon, the Issuer, who may be counsel to FHLBank.

“Original Purchaser” means Federal Home Loan Bank of Topeka, and its successors
and assigns.

“Outstanding” means with respect to Bonds, as of the date of determination, all
Bonds theretofore authenticated and delivered under this Bond Indenture, except:



  (a)   Bonds theretofore canceled by the Bond Trustee or delivered to the Bond
Trustee for cancellation as provided in Section 208 of this Bond Indenture;



  (b)   Bonds for whose payment or redemption money or Defeasance Obligations in
the necessary amount has been deposited with the Bond Trustee or any Paying
Agent in trust for the Owners of such Bonds as provided in Section 1001 of this
Bond Indenture, provided that, if such Bonds are to be redeemed, notice of such
redemption has been duly given pursuant to this Bond Indenture or provision
therefor satisfactory to the Bond Trustee has been made;



  (c)   Bonds in exchange for or in lieu of which other Bonds have been
authenticated and delivered under this Bond Indenture; and



  (d)   Bonds alleged to have been destroyed, lost or stolen which have been
paid as provided in Section 207 of this Bond Indenture.

“Owner”, “Bondowner” or “Registered Owner” means the Person in whose name a Bond
is registered on the Bond Register and does not mean any beneficial owner of
Bonds whether through the book-entry only system or otherwise.

“Paying Agent” means the Bond Trustee and any other commercial bank or trust
institution organized under the laws of any state of the United States of
America or any national banking association designated pursuant to this Bond
Indenture or any Supplemental Bond Indenture as paying agent for any Bonds at
which the principal of, redemption premium, if any, and interest on such Bonds
shall be payable.

“Permitted Investments” means, if and to the extent the same are at the time
legal for investment of funds held under this Bond Indenture:



  (a)   Government Obligations;



  (b)   bonds, notes or other obligations of any state of the United States or
any political subdivision of any state, which at the time of their purchase are
rated in either of the two highest rating categories by a nationally recognized
rating service;



  (c)   certificates of deposit or time or demand deposits constituting direct
obligations of any bank, bank holding company, savings and loan association,
trust bank or other financial institution (including without limitation the Bond
Trustee and its affiliates), except that investments may be made only in
certificates of deposit or time or demand deposits which are:



  (1)   Insured by the FHLBank Insurance Fund or the Savings Association
Insurance Fund of the Federal Deposit Insurance Bank, or any other similar
United States Government deposit insurance program then in existence; or



  (2)   Continuously and fully secured by securities described in paragraph
(a) above, which have a market value, exclusive of accrued interest, at all
times at least equal to the principal amount of such certificates of deposit or
time or demand deposits; or



  (3)   Issued by a bank, bank holding company, savings and loan association,
trust bank or other financial institution whose outstanding unsecured long-term
debt is rated at the time of issuance in either of the two highest rating
categories by a nationally recognized rating service;



  (d)   repurchase agreements with any bank, bank holding company, savings and
loan association, trust bank or other financial institution (including without
limitation the Bond Trustee and its affiliates) organized under the laws of the
United States or any state, that are continuously and fully secured by any one
or more of the securities described in paragraph (a) above and which have a
market value, exclusive of accrued interest, at all times at least equal to the
principal amount of such repurchase agreements, provided that each such
repurchase agreement conforms to current industry standards as to form and time,
is in commercially reasonable form, is for a commercially reasonable period,
results in transfer of legal title to identified Government Obligations which
are segregated in a custodial or trust account for the benefit of the Bond
Trustee, and further provided that Government Obligations acquired pursuant to
such repurchase agreements shall be valued at the lower of the then current
market value thereof or the repurchase price thereof set forth in the applicable
repurchase agreement;



  (e)   investment agreements constituting an obligation of a bank, bank holding
company, savings and loan association, trust bank, insurance bank, financial
institution (including without limitation the Bond Trustee and its affiliates)
or other credit provider whose outstanding unsecured long-term debt is rated at
the time of such agreement in either of the two highest rating categories by a
nationally recognized rating service;



  (f)   short term discount obligations of the Federal Home Loan Mortgage Corp.,
Federal National Mortgage Association and the Government National Mortgage
Association; and



  (g)   money market mutual funds that are registered with the federal
Securities and Exchange Commission (SEC), meeting the requirements of Rule 2a-7
under the Investment Bank Act of 1940 and that are rated in either of the two
highest categories by a nationally recognized rating service.

“Person” or “Persons” means any natural person, firm, association, corporation,
partnership, joint stock Bank, a joint venture, trust, unincorporated
organization or firm, or a government or any agency or political subdivision
thereof or other public body.

“Project” means acquiring, constructing and equipping a commercial facility to
be located in the Menninger Subdivision, Topeka, Kansas, all to be located on
the real property described in Schedule 1 of the Lease Agreement; provided,
however, that FHLBank may make changes and amendments to the Project as provided
in the Lease Agreement.

“Project Costs” means the costs permitted under the Act to be paid out of
proceeds of the Bonds incurred in the acquisition, construction and equipping of
the Project other than Costs of Issuance, including without limitation any cost
of the Project that may be capitalized or amortized in accordance with generally
accepted accounting principles.

“Project Fund” means the fund by that name created by Section 401 of this Bond
Indenture.

“Regular Record Date” means the close of business on the fifteenth (15th) day
(whether or not a Business Day) of the calendar month immediately preceding the
Interest Payment Date.

“Supplemental Bond Indenture” means any indenture supplemental or amendatory to
this Bond Indenture entered into by the Issuer and the Bond Trustee pursuant to
Article IX of this Bond Indenture.

“Supplemental Lease Agreement” means any agreement supplemental or amendatory to
the Lease Agreement entered into by the Issuer and FHLBank pursuant to
Article VIII of the Lease Agreement.

“Transaction Documents” means this Bond Indenture, the Bonds, the Base Lease,
the Lease Agreement and any and all future renewals and extensions or
restatements of, or amendments or supplements to, any of the foregoing;
provided, however, that when the words “Transaction Documents” are used in the
context of the authorization, execution, delivery, approval or performance of
Transaction Documents by a particular party, the same shall mean only those
Transaction Documents that provide for or contemplate authorization, execution,
delivery and approval by such party.

“Trust Estate” means the Trust Estate described in the Granting Clauses of this
Bond Indenture.

“United States Bankruptcy Code” means the United States Bankruptcy Reform Act of
1978, as amended from time to time, or any substitute or replacement
legislation.

“Written Request” means, with reference to FHLBank, a request in writing signed
by a FHLBank Representative, or any other officers designated in writing by
FHLBank to sign such Written Requests.

Section 102. Rules of Construction. For all purposes of this Bond Indenture,
except as otherwise expressly provided or unless the context otherwise requires,
the following rules of construction apply in construing the provisions of this
Bond Indenture:



  (a)   The terms defined in this Article include the plural as well as the
singular.



  (b)   All accounting terms not otherwise defined herein shall have the
meanings assigned to them, and all computations herein provided for shall be
made, in accordance with generally accepted accounting principles to the extent
applicable.



  (c)   All references herein to “generally accepted accounting principles”
refer to such principles in effect on the date of the determination,
certification, computation or other action to be taken hereunder using or
involving such terms provided, as applied to any entity that operates a
hospital, extended care facility or other discrete enterprise of a type with
respect to which particular accounting principles from time to time shall have
been generally adapted or modified, the term “generally accepted accounting
principles” shall include the adaptations or modifications.



  (d)   All references in this instrument to designated “Articles,” “Sections”
and other subdivisions are to be the designated Articles, Sections and other
subdivisions of this instrument as originally executed.



  (e)   The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Bond Indenture as a whole and not to any particular
Article, Section or other subdivision.



  (f)   The Article and section headings herein and in the Table of Contents are
for convenience only and shall not affect the construction hereof.



  (g)   Whenever an item or items are listed after the word “including,” such
listing is not intended to be a listing that excludes items not listed.

ARTICLE II
THE BONDS

Section 201. Authorization and Terms of Bonds. No Bonds may be issued under this
Bond Indenture except in accordance with the provisions of this Article. There
shall be issued under and secured by this Bond Indenture in one or more series
of Bonds designated “Taxable Industrial Revenue Bonds (Federal Home Loan Bank of
Topeka Project), Series 2017” (the “Bonds”), in the estimated aggregate
principal amount of $36,000,000 for the purpose of providing funds to (1)
acquire, construct and equip the Project, and (2) pay certain Costs of Issuance.

The Bonds shall be dated the date of their original issuance and delivery, be in
denominations of $100,000 or more and shall mature on the Maturity Date, subject
to prior redemption as provided in Article III hereof.

The Bonds shall bear interest from their date or from the most recent Interest
Payment Date to which interest has been paid or duly provided for, at the
interest rate determined in accordance with Section 202 hereof, payable on each
Interest Payment Date as herein provided until payment of the principal or
redemption price thereof is made or provided for, whether at maturity, upon
redemption, acceleration or otherwise.

The Bonds shall be issuable as fully registered bonds without coupons in
substantially the form set forth in Exhibit A attached to this Bond Indenture,
with such necessary or appropriate variations, omissions and insertions as are
permitted or required by this Bond Indenture. The Bonds may have endorsed
thereon such legends or text as may be necessary or appropriate to conform to
any applicable rules and regulations of any governmental authority or any
custom, usage or requirement of law with respect thereto.

The Bonds shall be executed in the manner set forth herein and delivered to the
Bond Trustee for authentication, but prior to or simultaneously with the
authentication and delivery of the Bonds by the Bond Trustee the following
documents shall be filed with the Bond Trustee:



  (a)   A copy, certified by the County Clerk or Deputy County Clerk of the
Issuer, of the Resolution passed by the governing body of the Issuer authorizing
the issuance of the Bonds and the execution of this Bond Indenture, the Base
Lease, the Lease Agreement and the other Transaction Documents to which it is a
party.



  (b)   A copy, certified by an authorized officer of FHLBank, of the
resolutions adopted by FHLBank authorizing the execution and delivery of the
Base Lease, the Lease Agreement and the other Transaction Documents to which it
is a party, and approving this Bond Indenture and the issuance and sale of the
Bonds.



  (c)   An original executed counterpart of this Bond Indenture, the Base Lease,
the Lease Agreement and the other Transaction Documents.



  (d)   A request and authorization to the Bond Trustee on behalf of the Issuer,
executed by an Issuer Representative, to authenticate the Bonds and deliver said
Bonds to the purchasers therein identified upon payment to the Bond Trustee, for
the account of the Issuer, of the purchase price thereof. The Bond Trustee shall
be entitled to rely conclusively upon such request and authorization as to the
names of the purchasers and the amounts of such purchase price.



  (e)   An Opinion of Bond Counsel, dated the date of original issuance of the
Bonds to the effect that the Bonds constitute valid and legally binding limited
revenue obligations of the Issuer and stating that the Bonds are exempt from
registration under the Securities Act of 1933, as amended, and the Indenture is
exempt from qualification under the Trust Indenture Act of 1939, as amended.



  (f)   An opinion of counsel to FHLBank to the effect that the Base Lease and
Lease Agreement constitute enforceable and binding obligations of FHLBank.



  (g)   Such other certificates, statements, receipts, opinions and documents
required by any of the Transaction Documents or as the Bond Trustee shall
reasonably require for the delivery of the Bonds.

When the documents specified above have been filed with the Bond Trustee, and
when the Bonds shall have been executed and authenticated as required by this
Bond Indenture, the Bond Trustee shall deliver the Bonds to or upon the order of
the Original Purchaser thereof, but only upon payment to the Bond Trustee of the
purchase price of the Bonds. The proceeds of the sale of the Bonds, including
accrued interest and premium thereon, if any, shall be immediately paid over to
the Bond Trustee, and the Bond Trustee shall deposit and apply such proceeds as
provided in Article IV hereof.

Section 202. Determination of Interest Rate and Principal Payments. The Bonds
shall bear interest at 2% per annum from their date or from the most recent
Interest Payment Date to which interest has been paid or duly provided for.
Interest on the Bonds shall be payable in arrears on each Interest Payment Date,
commencing on the first Interest Payment Date after the date of original
issuance of the Bonds. The amount of interest payable with respect to any Bonds
on any Interest Payment Date shall be computed on the basis of a 360-day year of
twelve 30-day months.

Principal shall be payable on the Maturity Date(s).

Section 203. Method and Place of Payment. The principal of, redemption premium,
if any, and interest on the Bonds shall be payable in any coin or currency of
the United States of America which on the respective dates of payment thereof is
legal tender for the payment of public and private debts.

Payment of the principal of the Bond shall be made upon the presentation and
surrender of such Bond at the principal payment office of any Paying Agent named
in the Bond; provided, that so long as FHLBank is the sole Bondowner, the
Trustee shall make payments of principal on such Bond by internal bank transfer
or by wire transfer to an account at a commercial bank or savings institution
designated by such Bondowner and located in the continental United States;
provided, further, that upon any payment by internal bank transfer or by wire
transfer of principal on such Bond, the Trustee shall record the amount of such
principal payment on the registration books for the Bonds maintained by the
Trustee on behalf of the Issuer. If the Bond is presented to the Trustee
together with such payment, the Trustee may enter the amount of such principal
payment to reflect the reduced outstanding principal amount on the Bond.
Notwithstanding the foregoing, the registration books maintained by the Trustee
shall be the official record of the principal amount on the Bond(s) at any time,
and the Bondowner is not required to present the Bond for action by the Trustee,
as bond registrar, with each payment of principal on the Bond. Payment of the
interest on the Bond shall be made by the Trustee on each interest payment date
to the person appearing on the registration books of the Issuer hereinafter
provided for as the registered owner thereof on the fifteenth day (whether or
not a Business Day) of the calendar month next preceding such interest payment
date by check or draft mailed to such registered owner at such owner’s address
as it appears on such registration books. In the event that FHLBank is the sole
Bondowner, the Trustee is authorized to make interest payments on such Bond by
internal bank transfer or by wire transfer to an account at a commercial bank or
savings institution designated by such Bondowner and located in the continental
United States. In addition, at the written request of any registered owner of
Bonds in the aggregate principal amount of at least $100,000, the principal and
interest on this Bond shall be paid by electronic transfer to such owner upon
written notice to the Trustee from such owner containing the electronic transfer
instructions to which such owner wishes to have such transfer directed and such
written notice is given by such owner to the Trustee not less than the fifteenth
day (whether or not a Business Day) of the calendar month next preceding such
interest payment date. Any such written notice for electronic transfer shall be
signed by such owner and shall include the name of the bank (which shall be in
the continental United States), its address, its ABA routing number and the
name, number and contact name related to such owner’s account at such bank to
which the payment is to be credited.

Section 204. Execution and Authentication. The Bonds shall be executed on behalf
of the Issuer by the manual or facsimile signature of the Chairman of the Board
of County Commissioners and attested by the manual or facsimile signature of the
County Clerk or Deputy County Clerk, and shall have the corporate seal of the
Issuer affixed thereto or imprinted thereon. If any officer whose manual or
facsimile signature appears on any Bonds shall cease to hold such office before
the authentication and delivery of such Bonds, such signature shall nevertheless
be valid and sufficient for all purposes, the same as if such person had
remained in office until delivery. Any Bond may be signed by such persons as at
the actual time of the execution of such Bond shall be the proper officers to
sign such Bond although at the date of such Bond such persons may not have been
such officers.

No Bond shall be secured by, or be entitled to any lien, right or benefit under,
this Bond Indenture or be valid or obligatory for any purpose, unless there
appears on such Bond a certificate of authentication substantially in the form
provided for in Exhibit A hereto, executed by the Bond Trustee by manual
signature of an authorized officer or signatory of the Bond Trustee, and such
certificate upon any Bond shall be conclusive evidence, and the only evidence,
that such Bond has been duly authenticated and delivered hereunder. At any time
and from time to time after the execution and delivery of this Bond Indenture,
the Issuer may deliver Bonds executed by the Issuer to the Bond Trustee for
authentication and the Bond Trustee shall authenticate and deliver such Bonds as
in this Bond Indenture provided and not otherwise.

Section 205. Registration, Transfer and Exchange. The Bond Trustee shall cause
to be kept at its corporate trust office a register (referred to herein as the
“bond register”) in which, subject to such reasonable regulations as it may
prescribe, the Bond Trustee shall provide for the registration, transfer and
exchange of Bonds as herein provided. The Bond Trustee is hereby appointed “bond
registrar” for the purpose of registering Bonds and transfers of Bonds as herein
provided.

Bonds may be transferred or exchanged only upon the bond register maintained by
the Bond Trustee as provided in this Section. Upon surrender for transfer or
exchange of any Bond at the principal corporate trust office of the Bond
Trustee, the Issuer shall execute, and the Bond Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Bonds of the same maturity, of any authorized denominations and of a like
aggregate principal amount.

Notwithstanding the foregoing, the Bonds may be transferred only (i) to a person
who the Bondowner reasonably believes is a “qualified institutional buyer” that
purchases for its own account or for the account of a qualified institutional
buyer to whom notice is given that the resale, pledge or transfer is being made
in reliance on Rule 144A and only upon prior delivery to the Bond Trustee and
the Issuer of an Investment Letter in substantially the form of Exhibit D
hereto, signed by the transferee, or (ii) pursuant to another exemption from
registration under the 1933 Act.

Every Bond presented or surrendered for transfer or exchange shall (if so
required by the Bond Trustee, as bond registrar) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the Bond
Trustee, as bond registrar, duly executed by the Owner thereof or his attorney
or legal representative duly authorized in writing.

All Bonds surrendered upon any exchange or transfer provided for in this Bond
Indenture shall be promptly canceled by the Bond Trustee and thereafter disposed
of as herein provided.

All Bonds issued upon any transfer or exchange of Bonds shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
security and benefits under this Bond Indenture, as the Bonds surrendered upon
such transfer or exchange.

No service charge shall be made for any registration, transfer or exchange of
Bonds, but the Bond Trustee may require payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
transfer or exchange of Bonds, and such charge shall be paid before any such new
Bond shall be delivered. The fees and charges of the Bond Trustee for making any
transfer or exchange and the expense of any bond printing necessary to
effectuate any such transfer or exchange shall be paid by FHLBank. In the event
any Owner fails to provide a correct taxpayer identification number to the Bond
Trustee, the Bond Trustee may impose a charge against such Owner sufficient to
pay any governmental charge required to be paid as a result of such failure. In
compliance with Section 3406 of the Internal Revenue Code, such amount may be
deducted by the Bond Trustee from amounts otherwise payable to such Owner
hereunder or under the Bonds.

The Bond Trustee shall not be required (i) to transfer or exchange any Bond
during a period beginning at the opening of business 15 days before the day of
the first publication or the mailing (if there is no publication) of a notice of
redemption of such Bond and ending at the close of business on the day of such
publication or mailing, or (ii) to transfer or exchange any Bond so selected for
redemption in whole or in part, during a period beginning at the opening of
business on any Regular Record Date for such Bonds and ending at the close of
business on the relevant interest payment date therefor.

The Issuer, FHLBank, the Bond Trustee and any agent of the Issuer, FHLBank or
the Bond Trustee may treat the Person in whose name any Bond is registered as
the Owner of such Bond for the purpose of receiving payment of principal of (and
premium, if any), and interest on, such Bond and for all other purposes
whatsoever, except as otherwise provided in this Bond Indenture, whether or not
such Bond is overdue, and, to the extent permitted by law, neither the Issuer,
FHLBank, the Bond Trustee nor any such agent shall be affected by notice to the
contrary.

The Person in whose name any Bond shall be registered on the bond register shall
be deemed and regarded as the absolute owner thereof for all purposes, except as
otherwise provided in this Bond Indenture, and payment of or on account of the
principal of and premium, if any, and interest on any such Bond shall be made
only to or upon the order of the Owner thereof or his legal representative, but
such registration may be changed as herein provided. All such payments shall be
valid and effectual to satisfy and discharge the liability upon such Bond to the
extent of the sum or sums so paid.

The Bond Trustee will keep on file at its corporate trust office a list of the
names and addresses of the last known Owners of all Bonds and the certificate
numbers of such Bonds held by each of such Owners. At reasonable times and under
reasonable regulations established by the Bond Trustee, the list may be
inspected and copied by the Issuer, FHLBank, or the Owners of 10% in principal
amount of Bonds Outstanding or the authorized representative thereof, provided
that the ownership of such Owner and the authority of any such designated
representative shall be evidenced to the satisfaction of the Bond Trustee.

Section 206. Temporary Bonds. Pending the preparation of definitive Bonds, the
Issuer may execute, and upon request of the Issuer the Bond Trustee shall
authenticate and deliver, temporary Bonds which are printed, typewritten, or
otherwise produced, in any denomination, substantially of the tenor of the
definitive Bonds in lieu of which they are issued, with such appropriate
insertions, omissions, substitutions and other variations as the officers
executing such Bonds may determine, as evidenced by their execution of such
Bonds. If temporary Bonds are issued, the Issuer will cause definitive Bonds to
be prepared without unreasonable delay. After the preparation of definitive
Bonds, the temporary Bonds shall be exchangeable for definitive Bonds upon
surrender of the temporary Bonds at the principal corporate trust office of the
Bond Trustee, without charge to the Owner. Upon surrender for cancellation of
any one or more temporary Bonds, the Issuer shall execute and the Bond Trustee
shall authenticate and deliver in exchange therefor a like principal amount of
definitive Bonds of authorized denominations. Until so exchanged, temporary
Outstanding Bonds shall in all respects be entitled to the security and benefits
of this Bond Indenture.

Section 207. Mutilated, Destroyed, Lost and Stolen Bonds. If (i) any mutilated
Bond is surrendered to the Bond Trustee, and the Bond Trustee receives evidence
to its satisfaction of the destruction, loss or theft of any Bond, and
(ii) there is delivered to the Bond Trustee such security or indemnity as may be
required by the Bond Trustee to save the Issuer and the Bond Trustee harmless,
then, in the absence of notice to the Bond Trustee that such Bond has been
acquired by a bona fide purchaser, the Issuer shall execute and upon its request
the Bond Trustee shall authenticate and deliver, in exchange for or in lieu of
any such mutilated, destroyed, lost or stolen Bond, a new Bond of the same
maturity and of like tenor and principal amount, bearing a number not
contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Bond has become or is
about to become due and payable, the Bond Trustee in its discretion may, instead
of issuing a new Bond, pay such Bond.

Upon the issuance of any new Bond under this Section, the Issuer and the Bond
Trustee may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses connected therewith.

Every new Bond issued pursuant to this Section in lieu of any destroyed, lost or
stolen Bond, shall constitute an original additional contractual obligation of
the Issuer, whether or not the destroyed, lost or stolen Bond shall be at any
time enforceable by anyone, and shall be entitled to all the security and
benefits of this Bond Indenture equally and ratably with all other Outstanding
Bonds.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Bonds.

Section 208. Cancellation of Bonds. All Bonds surrendered for payment,
redemption, transfer, exchange or replacement, if surrendered to the Bond
Trustee, shall be promptly canceled by the Bond Trustee, and, if surrendered to
any Paying Agent other than the Bond Trustee, shall be delivered to the Bond
Trustee and, if not already canceled, shall be promptly canceled by the Bond
Trustee. The Issuer or FHLBank may at any time deliver to the Bond Trustee for
cancellation any Bonds previously authenticated and delivered hereunder, which
the Issuer or FHLBank may have acquired in any manner whatsoever, and all Bonds
so delivered shall be promptly canceled by the Bond Trustee. No Bond shall be
authenticated in lieu of or in exchange for any Bond canceled as provided in
this Section, except as expressly provided by this Bond Indenture. All canceled
Bonds held by the Bond Trustee shall be destroyed and disposed of by the Bond
Trustee in accordance with applicable record retention requirements. The Bond
Trustee shall execute and deliver to the Issuer and FHLBank a certificate
describing the Bonds so canceled.

ARTICLE III
REDEMPTION AND PURCHASE OF BONDS

Section 301. Redemption of Bonds Prior to Maturity. The Bonds are subject to
redemption and payment prior to maturity, at the option of the Issuer, which
shall be exercised upon the written direction of FHLBank, in whole or in part,
in an amount equal to or greater than the minimum authorized denomination, on
any date at a redemption price equal to 100% of the principal amount redeemed,
plus interest accrued to the redemption date.

Section 302. Election to Redeem; Notice to Bond Trustee. The Issuer shall elect
to redeem Bonds subject to optional redemption upon receipt of a written
direction of FHLBank. In case of any redemption at the election of the Issuer,
the Issuer shall, at least 45 days prior to the redemption date fixed by the
Issuer pursuant to the written direction of FHLBank (unless a shorter notice
shall be satisfactory to the Bond Trustee) give written notice to the Bond
Trustee directing the Bond Trustee to call Bonds for redemption and give notice
of redemption and specifying the redemption date, the principal amount, and
maturities of Bonds to be called for redemption, the applicable redemption price
or prices and the provision or provisions of this Bond Indenture pursuant to
which such Bonds are to be called for redemption.

The foregoing provisions of this Section shall not apply in the case of any
mandatory redemption of Bonds under this Bond Indenture, and the Bond Trustee
shall call Bonds for redemption and shall give notice of redemption pursuant to
such mandatory redemption requirements without the necessity of any action by
the Issuer or FHLBank and whether or not the Bond Trustee shall hold in the Debt
Service Fund moneys available and sufficient to effect the required redemption.

Section 303. Selection of Bonds to be Redeemed; Bonds Redeemed in Part. Bonds
may be redeemed only in the principal amount of minimum authorized denominations
of the Bonds or any integral multiple thereof.

If less than all Bonds are to be redeemed and paid prior to maturity pursuant to
Section 301 hereof, such Bonds shall be redeemed from the maturity or maturities
selected by FHLBank. If less than all Bonds of any maturity are to be redeemed,
the particular Bonds to be redeemed shall be selected by the Bond Trustee from
the Bonds of such maturity which have not previously been called for redemption,
by such method as the Bond Trustee shall deem fair and appropriate and which may
provide for the selection for redemption of portions equal to minimum authorized
denominations of the principal of Bonds of a denomination larger than such
minimum authorized denominations.

Any Bond which is to be redeemed only in part shall be surrendered at the place
of payment therefor (with, if the Bond Trustee so requires, due endorsement by,
or a written instrument of transfer in form satisfactory to the Bond Trustee
duly executed by, the Owner thereof or his attorney or legal representative duly
authorized in writing) and the Issuer shall execute and the Bond Trustee shall
authenticate and deliver to the Owner of such Bond, without service charge, a
new Bond or Bonds of the same maturity of any authorized denomination or
denominations as requested by such Owner in aggregate principal amount equal to
and in exchange for the unredeemed portion of the principal of the Bond so
surrendered. If the Owner of any such Bond shall fail to present such Bond to
the Bond Trustee for payment and exchange as aforesaid, said Bond shall,
nevertheless, become due and payable on the redemption date to the extent of the
unit or units of principal amount in minimum authorized denominations called for
redemption (and to that extent only).

In lieu of surrender under the preceding paragraph, payment of the redemption
price of a portion of any Bond may be made directly to the Owner thereof without
surrender thereof, if there shall have been filed with the Bond Trustee a
written agreement of such Owner acceptable to the Bond Trustee in form and
substance that payment shall be so made and that such Owner will not sell,
transfer or otherwise dispose of such Bond unless prior to delivery thereof such
Owner shall present such Bond to the Bond Trustee for notation thereon of the
portion of the principal thereof redeemed or shall surrender such Bond in
exchange for a new Bond or Bonds for the unredeemed balance of the principal of
the surrendered Bond.

The Bond Trustee shall promptly notify the Issuer and FHLBank in writing of the
Bonds selected for redemption and, in the case of any Bond selected for partial
redemption, the principal amount thereof to be redeemed.

Section 304. Notice of Redemption. Unless waived by any Owner of Bonds to be
redeemed, official notice of any such redemption shall be given by the Bond
Trustee on behalf of the Issuer by mailing a copy of an official redemption
notice by first class mail, at least 15 days prior to the redemption date for
the Bonds, the Bonds to be redeemed at the address shown on the bond register.

All official notices of redemption shall be dated and shall state:



  (a)   the redemption date;



  (b)   the redemption price;



  (c)   the principal amount of Bonds to be redeemed and, if less than all of a
maturity of Bonds are to be redeemed, the identification (and, in the case of
partial redemption, the respective principal amounts) of the Bonds to be
redeemed;



  (d)   the place where the Bonds to be redeemed are to be surrendered for
payment of the redemption price, which place of payment shall be the corporate
trust office of the Bond Trustee; and



  (e)   such notice is conditional upon moneys being on deposit with the Bond
Trustee in an amount sufficient to pay the redemption price on the redemption
date, otherwise such redemption shall not be effective.

The failure of any Owner of Bonds to receive notice given as provided in this
Section, or any defect therein, shall not affect the validity of any proceedings
for the redemption of any Bonds. Any notice mailed as provided in this Section
shall be conclusively presumed to have been duly given and shall become
effective upon mailing, whether or not any Owner receives such notice.

Section 305. Deposit of Redemption Price; Bonds Payable on Redemption Date.
Prior to any redemption date, the Issuer shall deposit or cause to be deposited
with the Bond Trustee or with a Paying Agent, from moneys provided by FHLBank,
an amount of money sufficient to pay the redemption price of all the Bonds which
are to be redeemed on that date. Such money shall be held in trust for the
benefit of the Persons entitled to such redemption price and shall not be deemed
to be part of the Trust Estate.

Notice of redemption having been given as aforesaid, the Bonds so to be redeemed
shall, on the redemption date, become due and payable at the redemption price
therein specified and from and after such date (unless the Issuer shall default
in the payment of the redemption price) such Bonds shall cease to bear interest.
Upon surrender of any such Bond for redemption in accordance with said notice,
such Bond shall be paid by the Trustee as trustee for the Issuer at the
redemption price. Installments of interest with a due date on or prior to the
redemption date shall be payable to the Owners of the Bonds registered as such
on the relevant Regular Record Dates according to the terms of such Bonds and
the provisions of Section 204. If any Bond called for redemption shall not be so
paid upon surrender thereof for redemption, or as otherwise provided under
Section 303 in lieu of surrender, the principal (and premium, if any) shall,
until paid, bear interest from the redemption date at the rate prescribed
therefor in the Bond.

ARTICLE IV
FUNDS AND ACCOUNTS,
APPLICATION OF BOND PROCEEDS
AND OTHER MONEYS

Section 401. Creation of Funds and Accounts. There are hereby created and
ordered to be established in the custody of the Bond Trustee the following
special trust funds in the name of the Issuer to be designated as follows:



  (a)   “Shawnee County, Kansas – Federal Home Loan Bank of Topeka Project Fund”
(the “Project Fund”).



  (b)   “Shawnee County, Kansas – Federal Home Loan Bank of Topeka Costs of
Issuance Fund” (the “Costs of Issuance Fund”).



  (c)   “Shawnee County, Kansas – Federal Home Loan Bank of Topeka Debt Service
Fund” (the “Debt Service Fund”).

The Bond Trustee is authorized to establish separate accounts within such funds
or otherwise segregate moneys within such funds, on a book-entry basis or in
such other manner as the Bond Trustee may deem necessary or convenient, or as
the Bond Trustee shall be instructed by FHLBank.

Section 402. Deposit of Bond Proceeds and Other Moneys. The Issuer, for and on
behalf of FHLBank, shall deposit with the Bond Trustee all of the net proceeds
from the Bonds and from funds of FHLBank into the respective Project Fund or
Costs of Issuance Fund.

Section 403. Project Fund.

(a) Moneys in the Project Fund shall be paid out from time to time by the Bond
Trustee in order to pay or as reimbursement for payments made for Project Costs
within three Business Days after receipt in complete and properly executed form
satisfactory to the Bond Trustee of a Written Request of FHLBank in
substantially the form of Exhibit C, requesting payments be made from the
Project Fund and including instructions for making the payments.

(b) Upon receipt of each Written Request of FHLBank, the Bond Trustee shall pay
the obligation set forth in such Written Request out of moneys in the Project
Fund. In making such payments and determinations, the Bond Trustee may rely upon
such Written Request and certificates and statements and shall not be required
to make any independent investigation or inspection in connection therewith. If
for any reason FHLBank should decide prior to the payment of any item not to pay
such item, it shall give written notice of such decision to the Bond Trustee,
and, if upon receipt of such written notice the Bond Trustee has not released
payment for such item, the Bond Trustee shall not make such payment.

(c) FHLBank shall deliver to the Bond Trustee within 90 days after the
completion of the Project a certificate of the FHLBank Representative stating
that the Project has been fully completed and the date of completion.

(d) If, after the Trustee pays all Written Requests theretofore tendered to the
Bond Trustee under subsection (b), any moneys remain in the Project Fund, such
moneys shall be (i) transferred to the Debt Service Fund, which amount shall be
used to redeem Bonds on the earliest practical date on which the same may be
called for redemption, or (ii) used for any other purpose requested by FHLBank
if the Bond Trustee receives an Opinion of Bond Counsel and the prior written
consent of the Original Purchaser approving such use.

Section 404. Costs of Issuance Fund. Moneys on deposit in the Costs of Issuance
Fund shall be paid out to pay Costs of Issuance of the Bonds from time to time
by the Bond Trustee upon Written Requests of FHLBank, in substantially the form
of Exhibit B, in amounts equal to the amount certified for payment in such
Written Requests. Any moneys remaining in the Costs of Issuance Fund on the
earlier of the payment of all Costs of Issuance or August 1, 2017, shall be
transferred to the Project Fund.

Section 405. Debt Service Fund. The Bond Trustee shall deposit and credit to the
applicable account in the Debt Service Fund, as and when received, the
following:



  (a)   All Lease Payments made by FHLBank pursuant to Section 4.1 of the Lease
Agreement.



  (b)   Any amount required to be transferred from the Project Fund to the Debt
Service Fund pursuant to Section 409 hereof.



  (c)   Interest earnings and other income on Permitted Investments required to
be deposited in the Debt Service Fund pursuant to Section 409 hereof.



  (d)   All other moneys received by the Bond Trustee under and pursuant to any
of the provisions of this Bond Indenture or the Lease Agreement, when
accompanied by directions from the person depositing such moneys that such
moneys are to be paid into the Debt Service Fund.

The moneys in the Debt Service Fund shall be held in trust and, subject to
Section 707 hereof, shall be applied solely in accordance with the provisions of
this Bond Indenture to pay the principal of and redemption premium, if any, and
interest on the Bonds as the same become due and payable at maturity, upon
redemption, by acceleration or otherwise.

The Bond Trustee, upon the written instructions from the Issuer given pursuant
to written direction of FHLBank, shall use excess moneys in the Debt Service
Fund to redeem all or part of the Bonds Outstanding and to pay interest to
accrue thereon prior to such redemption and redemption premium, if any, on the
next succeeding redemption date for which the required redemption notice may be
given or on such later redemption date as may be specified by FHLBank, in
accordance with the provisions of Article III hereof, so long as FHLBank is not
in default with respect to any payments under the Lease Agreement and to the
extent said moneys are in excess of the amount required for payment of Bonds
theretofore matured or called for redemption.

After payment in full of the principal of, redemption premium, if any, and
interest on the Bonds (or after provision has been made for the payment thereof
as provided in this Bond Indenture), and the fees, charges and expenses of the
Bond Trustee, any Paying Agents and the Issuer, and any other amounts required
to be paid under this Bond Indenture and the Lease Agreement, all amounts
remaining in the Debt Service Fund shall be paid to FHLBank upon the expiration
or sooner termination of the Lease Agreement.

Section 406. Payments Due on Saturdays, Sundays and Holidays. In any case where
the date of maturity of principal of, redemption premium, if any, or interest on
the Bonds or the date fixed for redemption of any Bonds shall be a day other
than a Business Day, then payment of principal, redemption premium, if any, or
interest need not be made on such date but may be made on the next succeeding
Business Day with the same force and effect as if made on the date of maturity
or the date fixed for redemption, and no interest shall accrue for the period
after such date.

Section 407. Nonpresentment of Bonds. In the event any Bond shall not be
presented for payment when the principal thereof becomes due, either at maturity
or otherwise, or at the date fixed for redemption thereof, if funds sufficient
to pay such Bond shall have been made available to the Bond Trustee, all
liability of the Issuer to the Owner thereof for the payment of such Bond, shall
forthwith cease, determine and be completely discharged, and thereupon it shall
be the duty of the Bond Trustee to hold such funds in trust in a separate trust
account, without liability for interest thereon, for the benefit of the Owner of
such Bond, who shall thereafter be restricted exclusively to such funds for any
claim of whatever nature on his part under this Bond Indenture or on or with
respect to said Bond. If any Bond shall not be presented for payment within four
years following the date when such Bond becomes due, whether by maturity or
otherwise, the Bond Trustee shall repay to FHLBank without liability for
interest thereon the funds theretofore held by it for payment of such Bond, and
such Bond, shall, subject to the defense of any applicable statute of
limitation, thereafter be an unsecured obligation of FHLBank, and the Owner
thereof shall be entitled to look only to FHLBank for payment, and then only to
the extent of the amount so repaid, and FHLBank shall not be liable for any
interest thereon and shall not be regarded as a trustee of such money.

Section 408. Moneys to be Held in Trust. All moneys deposited with or paid to
the Bond Trustee for the funds and accounts held under this Bond Indenture, and
all moneys deposited with or paid to any Paying Agent under any provision of
this Bond Indenture shall be held by the Bond Trustee or Paying Agent in trust
and shall be applied only in accordance with the provisions of this Bond
Indenture and the Lease Agreement, and, until used or applied as herein
provided, shall constitute part of the Trust Estate and be subject to the lien,
terms and provisions hereof and shall not be commingled with any other funds of
the Issuer or FHLBank except as provided under Section 409 hereof for investment
purposes. Neither the Bond Trustee nor any Paying Agent shall be under any
liability for interest on any moneys received hereunder except such as may be
the result of accounting for the earnings on Permitted Investments purchased at
the direction of FHLBank pursuant to Section 409 hereof.

Section 409. Investment of Moneys. Moneys held in each of the funds and accounts
under this Bond Indenture shall, pursuant to written directions of the FHLBank
Representative, or in the absence of such direction, in such Permitted
Investments specified in paragraph (g) of the definition of Permitted
Investments be invested and reinvested by the Bond Trustee in accordance with
the provisions of this Bond Indenture in Permitted Investments which mature or
are subject to redemption by the Owner thereof prior to the date such funds are
expected to be needed. The Bond Trustee may make any investments permitted by
the provisions of this Section through its own bond department or short-term
investment department or any affiliate thereof and may pool moneys for
investment purposes. Any such Permitted Investments shall be held by or under
the control of the Bond Trustee and shall be deemed at all times a part of the
fund or account in which such moneys are originally held. The interest accruing
on each fund or account and any profit realized from such Permitted Investments
shall be credited to such fund or account, and any loss resulting from such
Permitted Investments shall be charged to such fund or account. The Bond Trustee
shall sell or present for redemption and reduce to cash a sufficient amount of
such Permitted Investments whenever it shall be necessary to provide moneys in
any fund or account for the purposes of such fund or account and the Bond
Trustee shall not be liable for any loss resulting from such investments.

Section 410. Records and Reports of Bond Trustee. The Bond Trustee agrees to
maintain such records with respect to any and all moneys or investments held by
the Bond Trustee pursuant to the provisions of this Bond Indenture as are
reasonably requested by the Issuer or FHLBank. The Bond Trustee shall furnish to
FHLBank, monthly on the 10th Business Day of each month, a report on the status
of each of the funds and accounts established under this Article which are held
by the Bond Trustee, showing the balance in each such fund or account as of the
first day of the preceding month, the total of deposits to and the total of
disbursements from each such fund or account, the dates of such deposits and
disbursements, and the balance in each such fund or account on the last day of
the preceding month. The Bond Trustee shall render an annual accounting for each
calendar year ending December 31 to the Issuer, FHLBank and any Owner requesting
the same at its expense, showing in reasonable detail all financial transactions
relating to the Trust Estate during the accounting period, including investment
earnings and the balance in any funds or accounts created by this Bond Indenture
as of the beginning and close of such accounting period.

ARTICLE V
{RESERVED}

ARTICLE VI
GENERAL COVENANTS AND PROVISIONS

Section 601. Issuer to Issue Bonds and Execute Bond Indenture. The Issuer
covenants that it is duly authorized under the Constitution and laws of the
State of Kansas to execute this Bond Indenture, to issue the Bonds and to pledge
and assign the Trust Estate in the manner and to the extent herein set forth;
that all action on its part for the execution and delivery of this Bond
Indenture and the issuance of the Bonds has been duly and effectively taken; and
that the Bonds in the hands of the Owners thereof are and will be valid and
enforceable obligations of the Issuer according to the import thereof, subject
to bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting creditors’ rights to the extent applicable and their enforcement may
be subject to the exercise of judicial discretion in appropriate cases.

Section 602. Limited Obligations. The Bonds and the interest thereon shall be
special, limited obligations of the Issuer payable (except to the extent paid
out of Bond proceeds or the income from the temporary investment thereof and
under certain circumstances from insurance proceeds and condemnation awards)
solely out of the Lease Payments and other payments derived by the Issuer under
the Lease Agreement (except for fees and expenses payable to the Issuer, the
Issuer’s right to indemnification as set forth in the Lease Agreement and as
otherwise expressly set forth therein), and are secured by a transfer, pledge
and assignment of and a grant of a security interest in the Trust Estate to the
Bond Trustee and in favor of the Owners of the Bonds, as provided in this Bond
Indenture. The Bonds and interest thereon shall not be deemed to constitute a
debt or liability of the Issuer, the State of Kansas or any other political
subdivision thereof within the meaning of any state constitutional provision or
statutory limitation and shall not constitute a pledge of the full faith and
credit of the Issuer, the State of Kansas or any other political subdivision
thereof, but shall be payable solely from the funds provided for in the Lease
Agreement and in this Bond Indenture. The issuance of the Bonds shall not,
directly, indirectly or contingently, obligate the Issuer, the State of Kansas
or any other political subdivision thereof to levy any form of taxation therefor
or to make any appropriation for their payment. Neither the Issuer nor the State
of Kansas shall in any event be liable for the payment of the principal of,
redemption premium, if any, or interest on the Bonds or for the performance of
any pledge, mortgage, obligation or agreement of any kind whatsoever which may
be undertaken by the Issuer. No breach by the Issuer of any such pledge,
mortgage, obligation or agreement may impose any liability, pecuniary or
otherwise, upon the Issuer or the State of Kansas or any charge upon its general
credit or against its taxing power.

Section 603. Payment of Bonds. The Issuer shall duly and punctually pay or cause
to be paid, but solely from the sources specified in this Bond Indenture, the
principal of, redemption premium, if any, and interest on the Bonds in
accordance with the terms of the Bonds and this Bond Indenture.

Section 604. Performance of Covenants. The Issuer shall (to the extent within
its control) faithfully perform or cause to be performed at all times any and
all covenants, undertakings, stipulations and provisions which are to be
performed by the Issuer contained in this Bond Indenture, in the Bonds and in
all proceedings pertaining thereto.

Section 605. Inspection of Books. The Issuer covenants and agrees that all books
and documents in its possession relating to the Bonds, this Bond Indenture and
the Lease Agreement, and the transactions relating thereto shall be open to
inspection during business hours upon reasonable notice by the Bond Trustee or
such accountants or other agencies as the Bond Trustee may from time to time
designate. The Bond Trustee covenants and agrees that all books and documents in
its possession relating to the Bonds, this Bond Indenture and the Lease
Agreement, and the transactions relating thereto, including financial statements
of FHLBank, shall be open to inspection during business hours upon reasonable
notice by the Issuer or such accountants or other agencies as the Issuer may
from time to time designate.

Section 606. Enforcement of Rights. The Issuer agrees that the Bond Trustee, as
assignee, transferee, pledgee, and owner of a security interest under this Bond
Indenture in its name or in the name of the Issuer may enforce all rights of the
Issuer and the Bond Trustee and all obligations of FHLBank under and pursuant to
the Lease Agreement and any other Transaction Documents for and on behalf of the
Owners, whether or not the Issuer is in default hereunder. The Lease Agreement
and all other documents, instruments or policies of insurance required by the
Bond Trustee shall be delivered to and held by the Bond Trustee.

Section 607. Amendments to the Lease Agreement. The Lease Agreement may be
supplemented or amended by Supplemental Lease Agreements executed by the Issuer
and FHLBank as provided in Article VIII of the Lease Agreement; provided that
subsequent to the issuance of any Bonds and prior to their payment in full (or
provision thereof having been made in accordance with the provisions of this
Bond Indenture), the Lease Agreement may not be amended, changed, modified,
altered or terminated without the written consent of the Bond Trustee and the
Bondowner.

ARTICLE VII
DEFAULT AND REMEDIES

Section 701. Events of Default. The term “Event of Default,” wherever used in
this Bond Indenture, means any one of the following events (whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body):



  (a)   default in the payment of any interest on any Bond when such interest
becomes due and payable; or



  (b)   default in the payment of the principal of (or premium, if any, on) any
Bond when the same becomes due and payable (whether at maturity, upon
proceedings for redemption, by acceleration or otherwise); or



  (c)   default in the performance, or breach, of any covenant or agreement of
the Issuer in this Bond Indenture (other than a covenant or agreement a default
in the performance or breach of which is specifically dealt with elsewhere in
this Section), and continuance of such default or breach for a period of 60 days
after there has been given to the Issuer and FHLBank by the Bond Trustee or to
the Issuer, FHLBank and the Bond Trustee by the Owners of at least 10% in
principal amount of the Bonds Outstanding, a written notice specifying such
default or breach and requiring it to be remedied; provided, that if such
default cannot be fully remedied within such 60-day period, but can reasonably
be expected to be fully remedied, such default shall not constitute an Event of
Default if the Issuer shall immediately upon receipt of such notice commence the
curing of such default and shall thereafter prosecute and complete the same with
due diligence and dispatch; or



  (d)   any Event of Default under the Lease Agreement shall occur and is
continuing and has not been waived.

With regard to any alleged Event of Default concerning which notice is given to
FHLBank under the provisions of this Section, the Issuer hereby grants FHLBank
full authority for the account of the Issuer to perform any covenant or
obligation, the nonperformance of which is alleged in said notice to constitute
an Event of Default, in the name and stead of the Issuer, with full power to do
any and all things and acts to the same extent that the Issuer could do and
perform any such things and acts in order to remedy such Event of Default.

Section 702. Acceleration of Maturity; Rescission and Annulment.

If an Event of Default described in subparagraph (a) or (b) of Section 701
hereof shall have occurred and be continuing, the Trustee shall, by notice in
writing delivered to the Issuer and FHLBank, declare the principal of all Bonds
then Outstanding and the interest accrued thereon immediately due and payable,
and such principal and interest shall thereupon become and be immediately due
and payable, and the Trustee shall provide for payment of the principal of and
interest on the Bonds as provided in Section 404 hereof.

If an Event of Default described in subparagraph (c) or (d) of Section 701
hereof shall have occurred and be continuing, the Trustee may, and upon the
written request of the Owners of not less than 25% in aggregate principal amount
of the Bonds then Outstanding having been indemnified as provided in
Section 802(e) hereof shall, by notice in writing delivered to the Issuer and
FHLBank declare the principal of all Bonds then Outstanding and the interest
accrued thereon immediately due and payable, and such principal and interest
shall thereupon become and be immediately due and payable.

On the date of acceleration of payment pursuant to the provisions of this
Section, interest shall cease to accrue on the Bonds Outstanding.

At any time after such a declaration of acceleration has been made, but before
any judgment or decree for payment of money due on any Bonds has been obtained
by the Bond Trustee as provided in this Article, the Owners of a majority in
principal amount of the Bonds Outstanding may, by written notice to the Issuer,
FHLBank and the Bond Trustee, rescind and annul such declaration and its
consequences if



  (a)   there is deposited with the Bond Trustee a sum sufficient to pay



  (1)   all overdue installments of interest on all Bonds, including interest on
Bonds accruing during any period during which the principal of the Bond has been
accelerated in accordance with this Bond Indenture,



  (2)   the principal of (and premium, if any, on) any Bonds which have become
due otherwise than by such declaration of acceleration and interest thereon at
the rate or rates prescribed therefor in such Bonds,



  (3)   interest upon overdue installments of interest at the rate or rates
prescribed therefor in the Bonds, and



  (4)   all sums paid or advanced by the Bond Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Bond
Trustee, its agents and counsel; and



  (b)   all Events of Default, other than the non-payment of the principal of
Bonds which have become due solely by such declaration of acceleration, have
been cured or have been waived as provided in Section 710 of this Bond
Indenture.

No such rescission and annulment shall affect any subsequent Event of Default or
impair any right consequent thereon.

Section 703. Exercise of Remedies by the Bond Trustee. Subject to the provisions
of Section 711 hereof, upon the occurrence and continuance of any Event of
Default under this Bond Indenture, unless the same is waived as provided in this
Bond Indenture, the Bond Trustee shall have the following rights and remedies,
in addition to any other rights and remedies provided under this Bond Indenture
or by law:



  (a)   Right to Bring Suit, Etc. The Bond Trustee may pursue any available
remedy at law or in equity by suit, action, mandamus or other proceeding to
enforce the payment of the principal of, premium, if any, and interest on the
Bonds Outstanding, including interest on overdue principal (and premium, if any)
and on overdue installments of interest, and any other sums due under this Bond
Indenture, to realize on or to foreclose any of its interests or liens under
this Bond Indenture or any other Transaction Document, to enforce and compel the
performance of the duties and obligations of the Issuer as set forth in this
Bond Indenture and to enforce or preserve any other rights or interests of the
Bond Trustee under this Bond Indenture with respect to any of the Trust Estate
or otherwise existing at law or in equity.



  (b)   Exercise of Remedies at Direction of Bondowners. If requested in writing
to do so by the Owners of not less than 25% in principal amount of Bonds
Outstanding and if indemnified as provided in Section 802(e) of this Bond
Indenture, the Bond Trustee shall be obligated to exercise such one or more of
the rights and remedies conferred by this Article as the Bond Trustee shall deem
most expedient in the interests of the Owners.



  (c)   Appointment of Receiver. Upon the filing of a suit or other commencement
of judicial proceedings to enforce the rights of the Bond Trustee and of the
Owners under this Bond Indenture, the Bond Trustee shall be entitled, as a
matter of right, to the appointment of a receiver or receivers of the Trust
Estate, pending such proceedings, with such powers as the court making such
appointment shall confer.



  (d)   Suits to Protect the Trust Estate. The Bond Trustee shall have power to
institute and to maintain such proceedings as it may deem expedient to prevent
any impairment of the Trust Estate by any acts which may be unlawful or in
violation of this Bond Indenture and to protect its interests and the interests
of the Owners in the Trust Estate, including power to institute and maintain
proceedings to restrain the enforcement of or compliance with any governmental
enactment, rule or order that may be unconstitutional or otherwise invalid, if
the enforcement of or compliance with such enactment, rule or order would impair
the security under this Bond Indenture or be prejudicial to the interests of the
Owners or the Bond Trustee, or to intervene (subject to the approval of a court
of competent jurisdiction) on behalf of the Owners in any judicial proceeding to
which the Issuer or FHLBank is a party and which in the judgment of the Bond
Trustee has a substantial bearing on the interests of the Owners.



  (e)   Enforcement Without Possession of Bonds. All rights of action under this
Bond Indenture or any of the Bonds may be enforced and prosecuted by the Bond
Trustee without the possession of any of the Bonds or the production thereof in
any suit or other proceeding relating thereto, and any such suit or proceeding
instituted by the Bond Trustee shall be brought in its own name as trustee of an
express trust. Any recovery of judgment shall, after provision for the payment
of the reasonable compensation, expenses, disbursements and advances of the Bond
Trustee, its agents and counsel, and subject to the provisions of Section 707
hereof, be for the equal and ratable benefit of the Owners of the Bonds in
respect of which such judgment has been recovered.



  (f)   Restoration of Positions. If the Bond Trustee or any Owner has
instituted any proceeding to enforce any right or remedy under this Bond
Indenture by suit, foreclosure, the appointment of a receiver, or otherwise, and
such proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to the Bond Trustee or to such Owner, then and in every
case the Issuer, the Bond Trustee, FHLBank and the Owners shall, subject to any
determination in such proceeding, be restored to their former positions and
rights under this Bond Indenture, and thereafter all rights and remedies of the
Bond Trustee and the Owners shall continue as though no such proceeding had been
instituted.

Section 704. Bond Trustee May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Issuer or any other obligor upon the Bonds or of such other obligor or their
creditors, the Bond Trustee (irrespective of whether the principal of the Bonds
shall then be due and payable, as therein expressed or by declaration or
otherwise, and irrespective of whether the Bond Trustee shall have made any
demand on the Issuer for the payment of overdue principal, premium or interest)
shall be entitled and empowered, by intervention in such proceeding or
otherwise,



  (a)   to file and prove a claim for the whole amount of principal (and
premium, if any) and interest owing and unpaid in respect of the Outstanding
Bonds and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Bond Trustee (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Bond Trustee, its agents and counsel) and of the Owners allowed in such judicial
proceeding, and



  (b)   to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Owner to make such payments to the Bond Trustee, and in the event that the
Bond Trustee shall consent to the making of such payments directly to the
Owners, to pay to the Bond Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Bond Trustee, its
agents and counsel, and any other amounts due the Bond Trustee under
Section 804.

Nothing herein contained shall be deemed to authorize the Bond Trustee to
authorize or consent to or accept or adopt on behalf of any Owner any plan of
reorganization, arrangement, adjustment or composition affecting the Bonds or
the rights of any Owner thereof, or to authorize the Bond Trustee to vote in
respect of the claim of any Owner in any such proceeding.

Section 705. Limitation on Suits by Bondowners. No Owner of any Bond shall have
any right to institute any proceeding, judicial or otherwise, under or with
respect to this Bond Indenture, or for the appointment of a receiver or trustee
or for any other remedy under this Bond Indenture, unless



  (a)   such Owner has previously given written notice to the Bond Trustee of a
continuing Event of Default;



  (b)   the Owners of not less than 25% in principal amount of the Bonds
Outstanding shall have made written request to the Bond Trustee to institute
proceedings in respect of such Event of Default in its own name as Bond Trustee
under this Bond Indenture;



  (c)   such Owner or Owners have offered to the Bond Trustee indemnity as
provided in Section 802(e) and Section 804 of this Bond Indenture against the
fees, costs, expenses and liabilities to be incurred in compliance with such
request;



  (d)   the Bond Trustee for 60 days after its receipt of such notice, request
and offer of indemnity has failed to institute any such proceeding; and



  (e)   no direction inconsistent with such written request has been given to
the Bond Trustee during such 60-day period by the Owners of a majority in
principal amount of the Outstanding Bonds;

it being understood and intended that no one or more Owners of Bonds shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Bond Indenture to affect, disturb or prejudice the lien of this Bond
Indenture or the rights of any other Owners of Bonds, or to obtain or to seek to
obtain priority or preference over any other Owners or to enforce any right
under this Bond Indenture, except in the manner herein provided and for the
equal and ratable benefit of all Outstanding Bonds.

Notwithstanding the foregoing or any other provision in this Bond Indenture,
however, the Owner of any Bond shall have the right which is absolute and
unconditional to receive payment of the principal of (and premium, if any) and
interest on such Bond on the respective stated maturities expressed in such Bond
(or, in the case of redemption, on the redemption date) and nothing contained in
this Bond Indenture shall affect or impair the right of any Owner to institute
suit for the enforcement of any such payment.

Section 706. Control of Proceedings by Bondowners. The Owners of a majority in
principal amount of the Bonds Outstanding shall have the right, during the
continuance of an Event of Default,



  (a)   to require the Bond Trustee to proceed to enforce this Bond Indenture,
either by judicial proceedings for the enforcement of the payment of the Bonds
and the foreclosure of this Bond Indenture, or otherwise; and



  (b)   to direct the time, method and place of conducting any proceeding for
any remedy available to the Bond Trustee, or exercising any trust or power
conferred upon the Bond Trustee under this Bond Indenture, provided that



  (1)   such direction shall not be in conflict with any rule of law or this
Bond Indenture,



  (2)   the Bond Trustee may take any other action deemed proper by the Bond
Trustee which is not inconsistent with such direction,



  (3)   the Bond Trustee shall not determine that the action so directed would
be unjustly prejudicial to the Owners not taking part in such direction; and



  (4)   the Bond Trustee shall have been indemnified as provided in
Section 802(e) and Section 804.

Section 707. Application of Moneys Collected. Any moneys collected by the Bond
Trustee pursuant to this Article (after the deductions for payment of costs and
expenses of proceedings resulting in the collection of such moneys) together
with any other sums then held by the Bond Trustee as part of the Trust Estate,
shall be applied in the following order, at the date or dates fixed by the Bond
Trustee and, in case of the distribution of such money on account of principal
(or premium, if any) or interest, upon presentation of the Bonds and the
notation thereon of the payment if only partially paid and upon surrender
thereof if fully paid:



  (a)   First: To the payment of all undeducted amounts due the Bond Trustee
under Section 804 of this Bond Indenture; and



  (b)   Second: To the payment of the whole amount then due and unpaid upon the
Outstanding Bonds for principal (and premium, if any) and interest, in respect
of which or for the benefit of which such money has been collected, with
interest (to the extent that such interest has been collected by the Bond
Trustee or a sum sufficient therefor has been so collected and payment thereof
is legally enforceable at the respective rate or rates prescribed therefor in
the Bonds) on overdue principal (and premium, if any) and on overdue
installments of interest; and in case such proceeds shall be insufficient to pay
in full the whole amount so due and unpaid upon such Bonds, then to the payment
of such principal and interest, without any preference or priority, ratably
according to the aggregate amount so due.

Whenever moneys are to be applied by the Bond Trustee pursuant to the provisions
of this Section, such moneys shall be applied by it at such times, and from time
to time, as the Bond Trustee shall determine, having due regard for the amount
of such moneys available for application and the likelihood of additional moneys
becoming available for such application in the future. Whenever the Bond Trustee
shall apply such moneys, it shall fix the date (which shall be an Interest
Payment Date unless it shall deem another date more suitable) upon which such
application is to be made and upon such date interest on the amounts of
principal to be paid on such date shall cease to accrue. The Bond Trustee shall
give such notice as it may deem appropriate of the deposit with it of any such
moneys and of the fixing of any such date, and shall not be required to make
payment to the Owner of any unpaid Bond until such Bond shall be presented to
the Bond Trustee for appropriate endorsement or for cancellation if fully paid.

Section 708. Rights and Remedies Cumulative. No right or remedy herein conferred
upon or reserved to the Bond Trustee or to the Owners is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

Section 709. Delay or Omission Not Waiver. No delay or omission of the Bond
Trustee or of any Owner of any Bond to exercise any right or remedy accruing
upon an Event of Default shall impair any such right or remedy or constitute a
waiver of any such Event of Default or an acquiescence therein. Every right and
remedy given by this Article or by law to the Bond Trustee or to the Owners may
be exercised from time to time, and as often as may be deemed expedient, by the
Bond Trustee or by the Owners, as the case may be.

Section 710. Waiver of Past Defaults. Subject to the provisions of Section 711
hereof, before any judgment or decree for payment of money due has been obtained
by the Bond Trustee as provided in this Article, the Owners of a majority in
principal amount of the Bonds Outstanding may, by written notice delivered to
the Bond Trustee and the Issuer, on behalf of the Owners of all the Bonds waive
any past Event of Default hereunder and its consequences, except for the
following types of Events of Default:



  (a)   in the payment of the principal of (or premium, if any) or interest on
any Bond, or



  (b)   in respect of a covenant or provision hereof which under Article IX
cannot be modified or amended without the consent of the Owner of each
Outstanding Bond affected.

Upon any such waiver, such Event of Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Bond Indenture; but no such waiver shall extend to or affect any
subsequent or other Event of Default or impair any right or remedy consequent
thereon.

Section 711. Advances by Bond Trustee. If FHLBank shall fail to make any payment
or perform any of its covenants in the Lease Agreement, the Bond Trustee may, at
any time and from time to time, use and apply any moneys held by it under the
Bond Indenture, or make advances, to effect payment or performance of any such
covenant on behalf of FHLBank. All moneys so used or advanced by the Bond
Trustee, together with interest at the Bond Trustee’s announced prime rate, plus
2% per annum, shall be repaid by FHLBank upon demand and such advances shall be
secured under the Bond Indenture prior to the Bonds. For the repayment of all
such advances the Bond Trustee shall have the right to use and apply any moneys
at any time held by it under the Bond Indenture but no such use of moneys or
advance shall relieve FHLBank from any Event of Default hereunder.

ARTICLE VIII
THE BOND TRUSTEE AND PAYING AGENT

Section 801. Acceptance of Trusts; Certain Duties and Responsibilities. The Bond
Trustee accepts and agrees to execute the trusts imposed upon it by this Bond
Indenture, but only upon the following terms and conditions:



  (a)   Except during the continuance of an Event of Default,



  (1)   the Bond Trustee undertakes to perform such duties and only such duties
as are specifically set forth in this Bond Indenture, and no implied covenants
or obligations shall be read into this Bond Indenture against the Bond Trustee;
and



  (2)   in the absence of bad faith on its part, the Bond Trustee may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the Bond
Trustee and conforming to the requirements of this Bond Indenture; but in the
case of any such certificates or opinions which by any provision hereof are
specifically required to be furnished to the Bond Trustee, the Bond Trustee
shall be under a duty to examine the same to determine whether or not they
conform to the requirements of this Bond Indenture.



  (b)   If an Event of Default has occurred and is continuing, the Bond Trustee
shall exercise such of the rights and powers vested in it by this Bond
Indenture, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances.



  (c)   No provision of this Bond Indenture shall be construed to relieve the
Bond Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that



  (1)   this Subsection shall not be construed to limit the effect of Subsection
(a) of this Section;



  (2)   the Bond Trustee shall not be liable for any error of judgment made in
good faith by an authorized officer of the Bond Trustee, unless it shall be
proved that the Bond Trustee was negligent in ascertaining the pertinent facts;



  (3)   the Bond Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Owners of a majority in principal amount of the Outstanding Bonds relating to
the time, method and place of conducting any proceeding for any remedy available
to the Bond Trustee, or exercising any trust or power conferred upon the Bond
Trustee, under this Bond Indenture; and



  (4)   no provision of this Bond Indenture shall require the Bond Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder, or in the exercise of any of its
rights or powers, if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.



  (d)   Whether or not therein expressly so provided, every provision of this
Bond Indenture relating to the conduct or affecting the liability of or
affording protection to the Bond Trustee shall be subject to the provisions of
this Section.

Section 802. Certain Rights of Bond Trustee. Except as otherwise provided in
Section 801 of this Bond Indenture:



  (a)   The Bond Trustee may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, or other
paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties.



  (b)   The Bond Trustee shall be entitled to rely upon an Officer’s Certificate
as to the sufficiency of any request or direction of FHLBank mentioned herein,
the existence or non-existence of any fact or the sufficiency or validity of any
instrument, paper or proceeding, or that a resolution in the form therein set
forth has been adopted by the governing board of FHLBank has been duly adopted,
and is in full force and effect.



  (c)   Whenever in the administration of this Bond Indenture the Bond Trustee
shall deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Bond Trustee (unless other
evidence be herein specifically prescribed) may, in the absence of bad faith on
its part, rely upon an Officer’s Certificate.



  (d)   The Bond Trustee may consult with counsel, and the Bond Trustee may
conclusively rely on the advice of such counsel or any Opinion of Counsel shall
be full and complete authorization and protection in respect of any action
taken, suffered or omitted by the Bond Trustee hereunder in good faith and in
reliance thereon.



  (e)   Notwithstanding any provision of this Bond Indenture to the contrary,
the Bond Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Bond Indenture whether at the request or direction
of any of the Owners pursuant to this Bond Indenture or otherwise, unless such
Owners shall have offered to the Bond Trustee reasonable security or indemnity
against the fees, advances, costs, expenses and liabilities, including those
arising in connection with any environmental claim (except as may result from
the Bond Trustee’s own negligence or willful misconduct) which might be incurred
by it in compliance with such request or direction.



  (f)   The Bond Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture, or
other paper or document, but the Bond Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Bond Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer, personally or by agent or attorney.



  (g)   The Bond Trustee assumes no responsibility for the correctness of the
recitals contained in this Bond Indenture and in the Bonds, except the
certificate of authentication on the Bonds. The Bond Trustee makes no
representations to the value or condition of the Trust Estate or any part
thereof, or as to the title thereto or as to the security afforded thereby or
hereby, or as to the validity or sufficiency of this Bond Indenture or of the
Bonds. The Bond Trustee shall not be accountable for the use or application by
the Issuer or FHLBank of any of the Bonds or the proceeds thereof or of any
money paid to or upon the order of the Issuer or FHLBank under any provision of
this Bond Indenture.



  (h)   The Bond Trustee, in its individual or any other capacity, may become
the Owner or pledgee of Bonds and may otherwise deal with the Issuer or FHLBank
with the same rights it would have if it were not Bond Trustee.



  (i)   All money received by the Bond Trustee shall, until used or applied or
invested as herein provided, be held in trust for the purposes for which they
were received. Money held by the Bond Trustee in trust hereunder need not be
segregated from other funds except to the extent required by law or by this Bond
Indenture. The Bond Trustee shall be under no liability for interest on any
money received by it hereunder except for accounting for earnings on Permitted
Investments purchased at the written direction of FHLBank.



  (j)   The Bond Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys and the Bond Trustee shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed with due care by it
hereunder.



  (k)   The permissive right of the Bond Trustee to do things enumerated in the
Bond Indenture shall not be construed as a duty and the Bond Trustee shall not
be answerable for other than its negligence or willful misconduct.



  (l)   The Bond Trustee shall not be required to give any bond or security in
respect of the execution or administration of this Bond Indenture.



  (m)   Notwithstanding any other provision of this Bond Indenture to the
contrary, any provision intended to provide authority to act, right to payment
of fees and expenses, protection, immunity and indemnification to the Bond
Trustee shall be interpreted to include any action of the Bond Trustee whether
it is deemed to be in its capacity as Bond Trustee, bond registrar or Paying
Agent.



  (n)   The Bond Trustee may inform the Owners of environmental hazards that the
Bond Trustee has reason to believe exist, and the Bond Trustee has the right to
take no further action and, in such event no fiduciary duty exists which imposes
any obligation for further action with respect to the Trust Estate or any
portion thereof if the Bond Trustee, in its individual capacity, determines that
any such action would materially and adversely subject the Bond Trustee to
environmental or other liability for which the Bond Trustee has not received
indemnity pursuant to Section 802(e) hereof.

Section 803. Notice of Defaults. The Bond Trustee shall not be required to take
notice or be deemed to have notice of any Event of Default hereunder except
failure by the Issuer to cause to be made any of the payments to the Bond
Trustee required to be made by Article IV of this Bond Indenture, unless the
Bond Trustee shall have received specific notice in writing of such Event of
Default by the Issuer, FHLBank, or the Owners of at least 10% in principal
amount of all Bonds Outstanding, and in the absence of such notice so delivered,
the Bond Trustee may conclusively assume there is no Event of Default except as
aforesaid. Within 30 days after the Bond Trustee has actual knowledge of any
Event of Default hereunder of which the Bond Trustee is required to take notice
or has received notice as provided in this Section, the Bond Trustee shall give
written notice of such Event of Default by first class mail to all Owners of
Bonds as shown on the bond register maintained by the Bond Trustee, unless such
Event of Default shall have been cured or waived; provided, however, that,
except in the case of an Event of Default in the payment of the principal of (or
premium, if any) or interest on any Bond, the Bond Trustee shall be protected in
withholding such notice if and so long as the Bond Trustee in good faith
determines that the withholding of such notice is in the interests of the
Owners.

Section 804. Compensation and Reimbursement. The Bond Trustee shall be entitled
to payment or reimbursement



  (a)   from time to time for reasonable compensation for all services rendered
by it hereunder (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust);



  (b)   except as otherwise expressly provided herein, upon its request, for all
reasonable expenses, disbursements and advances incurred or made by the Bond
Trustee in accordance with any provision of this Bond Indenture (including the
reasonable compensation and the expenses and disbursements of its agents and
counsel), except any such expense, disbursement or advance as may be
attributable to the Bond Trustee’s negligence or bad faith; and



  (c)   to indemnify the Bond Trustee for, and to hold it harmless against, any
loss, liability or expense incurred without negligence or bad faith on its part,
arising out of or in connection with the acceptance or administration of this
trust, including the costs and expenses of defending itself against any claim or
liability or the carrying out of any instructions of the Issuer, FHLBank or any
Bondowner, in connection with the exercise or performance of any of its powers
or duties hereunder, except that the Bond Trustee may not require that indemnity
be furnished as a condition to effect a redemption or acceleration of Bonds or
making payments to Bondholders hereunder.

All such payments and reimbursements shall be made by FHLBank or the Person
providing instructions to the Bond Trustee with interest at the rate of interest
per annum equal to the prime rate announced from time to time by the Bond
Trustee, plus 2%.

The Bond Trustee shall promptly notify FHLBank in writing of any claim or action
brought against the Bond Trustee in respect of which indemnity may be sought
against FHLBank, setting forth the particulars of such claim or action, and
FHLBank will assume the defense thereof, including the employment of counsel
satisfactory to the Bond Trustee and the payment of all expenses. The Bond
Trustee may employ separate counsel in any such action and participate in the
defense thereof, and the reasonable fees and expenses of such counsel shall not
be payable by FHLBank unless such employment has been specifically authorized by
FHLBank or in the opinion of the Bond Trustee FHLBank has failed to actively
pursue the defense of such claim or action.

Pursuant to the provisions of the Lease Agreement, FHLBank has agreed to pay to
the Bond Trustee all reasonable fees, charges, advances and expenses of the Bond
Trustee, and the Bond Trustee agrees to look to FHLBank for the payment of all
reasonable fees, charges, advances and expenses of the Bond Trustee and any
Paying Agent as provided in the Lease Agreement. The Bond Trustee agrees that
the Issuer shall have no obligation to pay or liability for any fees, charges
and expenses of the Bond Trustee.

As security for the payment of such compensation, expenses, reimbursements and
indemnity under this Section, the Bond Trustee shall be secured under this Bond
Indenture by a first lien prior to the Bonds and the payment of interest,
principal and premium, if any, thereon, and shall have the right to use and
apply any trust moneys held by it under Articles IV and VII hereof.

Section 805. Corporate Trustee Required; Eligibility. There shall at all times
be a Bond Trustee hereunder which shall be a bank or trust bank organized and
doing business under the laws of the United States of America or of any state
thereof, authorized under such laws to exercise corporate trust powers, subject
to supervision or examination by federal or state authority, having a principal
trust office located in the State of Kansas, and having a combined capital and
surplus of at least $50,000,000. If such corporation publishes reports of
condition at least annually, pursuant to law or to the requirements of such
supervising or examining authority, then for the purposes of this Section, the
combined capital and surplus of such corporation shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. If at any time the Bond Trustee shall cease to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect specified in this Article.

Section 806. Resignation and Removal of Bond Trustee.



  (a)   The Bond Trustee may resign at any time by giving written notice thereof
to the Issuer, FHLBank and each Owner of Bonds Outstanding as shown by the bond
register required by this Bond Indenture to be kept at the office of the Bond
Trustee. If an instrument of acceptance by a successor Bond Trustee shall not
have been delivered to the Bond Trustee within 30 days after the giving of such
notice of resignation, the resigning Bond Trustee may petition any court of
competent jurisdiction for the appointment of a successor Bond Trustee.



  (b)   The Bond Trustee may be removed at any time by an instrument or
concurrent instruments in writing delivered to the Issuer and the Bond Trustee
signed by the Owners of a majority in principal amount of the Outstanding Bonds.
The Issuer, FHLBank or any Owner may at any time petition any court of competent
jurisdiction for the removal for cause of the Bond Trustee.



  (c)   The Bond Trustee may be removed at any time (so long as no default or
condition exists that with the lapse of time or giving of notice, or both, would
constitute a default, has occurred and is continuing under this Bond Indenture)
by an instrument in writing signed by FHLBank and delivered to the Issuer and
the Bond Trustee. The foregoing notwithstanding, the Bond Trustee may not be
removed by FHLBank unless written notice of the delivery of such instrument
signed by the FHLBank Representative is mailed to the Owners of all Bonds
Outstanding under this Bond Indenture, which notice indicates the Bond Trustee
will be removed and replaced by the successor trustee named in such notice, such
removal and replacement to become effective not less than 60 days from the date
of such notice, unless the Owners of not less than 25% in aggregate principal
amount of such Bonds Outstanding shall object in writing to such removal and
replacement.



  (d)   If at any time:



  (1)   the Bond Trustee shall cease to be eligible under Section 805 and shall
fail to resign after receipt by the Bond Trustee of a request from the Issuer or
any Owner, or



  (2)   the Bond Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of the Bond Trustee or of its property shall
be appointed or any public officer shall take charge or control of the Bond
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation,

then, in any such case, (A) the Issuer may remove the Bond Trustee, or
(B) FHLBank or any Owner may petition any court of competent jurisdiction for
the removal of the Bond Trustee and the appointment of a successor Bond Trustee.



  (e)   The Bond Trustee shall give notice of each resignation and each removal
of the Bond Trustee and each appointment of a successor Bond Trustee by mailing
written notice of such event by first-class mail, postage prepaid, to the Owners
of Bonds as their names and addresses appear in the bond register maintained by
the Bond Trustee. Each notice shall include the name of the successor Bond
Trustee and the address of its principal corporate trust office.



  (f)   No resignation or removal of the Bond Trustee and no appointment of a
successor Bond Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Bond Trustee under Section 808.

Section 807. Appointment of Successor Bond Trustee. If the Bond Trustee shall
resign, be removed or become incapable of acting, or if a vacancy shall occur in
the office of Bond Trustee for any cause, FHLBank, with the written consent of
the Issuer (which consent shall not be unreasonably withheld) (so long as no
default or condition exists that with the lapse of time or giving of notice, or
both, would constitute a default hereunder or under the Lease Agreement has
occurred and is continuing), or the Owners of a majority in principal amount of
Bonds Outstanding (if a default or condition exists that with the lapse of time
or giving of notice, or both, would constitute a default hereunder or under the
Lease Agreement has occurred and is continuing), by an instrument or concurrent
instruments in writing received by the Issuer and the retiring Bond Trustee,
shall promptly appoint a successor Bond Trustee. The Issuer shall not be under
any duty to accept the appointment of any successor Bond Trustee named by
FHLBank if such successor Bond Trustee is not acceptable to the Issuer. In case
all or substantially all of the Trust Estate shall be in the possession of a
receiver or trustee lawfully appointed, such receiver or trustee, by written
instrument, may similarly appoint a temporary successor to fill such vacancy
until a new Bond Trustee shall be so appointed by the Issuer or the Owners. If,
within 30 days after such resignation, removal or incapability or the occurrence
of such vacancy, a successor Bond Trustee shall be appointed in the manner
herein provided, the successor Bond Trustee so appointed shall, forthwith upon
its acceptance of such appointment, become the successor Bond Trustee and
supersede the retiring Bond Trustee and any temporary successor Bond Trustee
appointed by such receiver or trustee. If no successor Bond Trustee shall have
been so appointed and accepted appointment in the manner herein provided, any
Owner or the retiring Bond Trustee may petition any court of competent
jurisdiction for the appointment of a successor Bond Trustee, until a successor
shall have been appointed as above provided. The successor so appointed by such
court shall immediately and without further act be superseded by any successor
appointed as above provided. Every such successor Bond Trustee appointed
pursuant to the provisions of this Section shall be a bank with trust powers or
trust bank in good standing under the law of the jurisdiction in which it was
created and by which it exists, meeting the eligibility requirements of this
Article.

Section 808. Acceptance of Appointment by Successor. Every successor Bond
Trustee appointed hereunder shall execute, acknowledge and deliver to the Issuer
and to the retiring Bond Trustee an instrument accepting such appointment, and
thereupon the resignation or removal of the retiring Bond Trustee shall become
effective and such successor Bond Trustee, without any further act, deed or
conveyance, shall become vested with all the estates, properties, rights,
powers, trusts and duties of the retiring Bond Trustee; but, on request of the
Issuer or the successor Bond Trustee, such retiring Bond Trustee shall, upon
payment of its charges, execute and deliver an instrument conveying and
transferring to such successor Bond Trustee upon the trusts herein expressed all
the estates, properties, rights, powers and trusts of the retiring Bond Trustee,
and shall duly assign, transfer and deliver to such successor Bond Trustee all
property and money held by such retiring Bond Trustee hereunder, subject
nevertheless to its lien, if any, provided for in Section 804, and thereupon,
all duties and obligations of the retiring Bond Trustee hereunder shall cease
and terminate. Upon request of any such successor Bond Trustee, the Issuer shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Bond Trustee all such estates, properties, rights,
powers and trusts. No successor Bond Trustee shall accept its appointment unless
at the time of such acceptance such successor Bond Trustee shall be qualified
and eligible under this Article.

Section 809. Merger, Consolidation and Succession to Business. Any corporation
or association into which the Bond Trustee may be merged or with which it may be
consolidated, or any corporation or association resulting from any merger or
consolidation to which the Bond Trustee shall be a party, or any corporation or
association succeeding to all or substantially all of the corporate trust
business of the Bond Trustee, shall be the successor of the Bond Trustee
hereunder, provided such corporation or association shall be otherwise qualified
and eligible under this Article, and shall be vested with all of the title to
the whole property or Trust Estate and all the trusts, powers, discretions,
immunities, privileges and all other matters as was its predecessor, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto. In case any Bonds shall have been authenticated, but not
delivered, by the Bond Trustee then in office, any successor by merger or
consolidation to such authenticating Bond Trustee may adopt such authentication
and deliver the Bonds so authenticated with the same effect as if such successor
Bond Trustee had itself authenticated such Bonds.

Section 810. Co-Bond Trustees and Separate Bond Trustees. At any time or times,
for the purpose of meeting the legal requirements of any jurisdiction in which
any of the Trust Estate may at the time be located, or in the enforcement or the
exercise any of the powers, rights or remedies herein granted to the Bond
Trustee, or any other action which may be desirable or necessary in connection
therewith, the Bond Trustee shall have power to appoint, and, the Issuer shall
(upon the written request of the Bond Trustee or of the Owners of at least 25%
in principal amount of the Bonds Outstanding) join with the Bond Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint, one or more Persons approved by the Bond Trustee either to
act as co-trustee, jointly with the Bond Trustee, of all or any part of the
Trust Estate, or to act as separate trustee of any such property, in either case
with such powers as may be provided in the instrument of appointment, and to
vest in such person or persons in the capacity aforesaid, any property, title,
right, protection, immunity or power in addition to those provided hereunder to
the Bond Trustee deemed necessary or desirable, subject to the other provisions
of this Section. If the Issuer does not join in such appointment within 15 days
after the receipt by it of a request so to do, or in case an Event of Default
has occurred and is continuing, the Bond Trustee alone shall have power to make
such appointment.

Should any written instrument from the Issuer be required by any co-trustee or
separate trustee so appointed for more fully confirming to such co-trustee or
separate trustee such property, title, right or power, any and all such
instruments shall, on request, be executed, acknowledged and delivered by the
Issuer.

Every co-trustee or separate trustee shall, to the extent permitted by law, but
to such extent only, be appointed subject to the following terms, namely:



  (a)   All rights, powers, duties and obligations hereunder in respect of the
custody of securities, cash and other personal property held by, or required to
be deposited or pledged with, the Bond Trustee hereunder, shall be exercised
solely, by the Bond Trustee.



  (b)   The rights, powers, duties and obligations hereby conferred or imposed
upon the Bond Trustee in respect of any property covered by such appointment
shall be conferred or imposed upon and exercised or performed by the Bond
Trustee or by the Bond Trustee and such co-trustee or separate trustee jointly,
as shall be provided in the instrument appointing such co-trustee or separate
trustee, except to the extent that under any law of any jurisdiction in which
any particular act is to be performed, the Bond Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by such co-trustee or separate
trustee.



  (c)   The Bond Trustee at any time, by an instrument in writing executed by
it, with the written concurrence of the Issuer, may accept the resignation of or
remove any co-trustee or separate trustee appointed under this Section, and, in
case an Event of Default has occurred and is continuing, the Bond Trustee shall
have power to accept the resignation of, or remove, any such co-trustee or
separate trustee without the concurrence of the Issuer. Upon the written request
of the Bond Trustee, the Issuer shall join with the Bond Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to effectuate such resignation or removal. A successor to any
co-trustee or separate trustee so resigned or removed may be appointed in the
manner provided in this Section.



  (d)   No co-trustee or separate trustee hereunder shall be personally liable
by reason of any act or omission of the Bond Trustee, or any other such trustee
hereunder.



  (e)   Any request, demand, authorization, direction, notice, consent, waiver
or other act of Owners delivered to the Bond Trustee shall be deemed to have
been delivered to each such co-trustee and separate trustee.

Section 811. Designation of Paying Agent. The Bond Trustee is hereby designated
and agrees to act as principal Paying Agent for and in respect to the Bonds. The
Issuer may, upon the written request of FHLBank and payment of any costs related
thereto, cause the necessary arrangements to be made through the Bond Trustee
and to be thereafter continued for the designation of alternate Paying Agents,
if any, and for the making available of funds hereunder for the payment of the
principal of, premium, if any, and interest on the Bonds, or at the principal
corporate trust office of said alternate Paying Agents. In the event of a change
in the office of Bond Trustee, the predecessor Bond Trustee which has resigned
or been removed shall cease to be trustee of any funds provided hereunder and
Paying Agent for principal of, premium, if any, and interest on the Bonds, and
the successor Bond Trustee shall become such Bond Trustee and Paying Agent
unless a separate Paying Agent or Agents are appointed by the Issuer in
connection with the appointment of any successor Bond Trustee.

ARTICLE IX
SUPPLEMENTAL BOND INDENTURES

Section 901. Supplemental Bond Indentures without Consent of Bondowners. Without
the consent of the Owners of any Bonds, the Issuer and the Bond Trustee may from
time to time enter into one or more Supplemental Bond Indentures for any of the
following purposes:



  (a)   to correct or amplify the description of any property at any time
subject to the lien of this Bond Indenture, or better to assure, convey and
confirm unto the Bond Trustee any property subject or required to be subjected
to the lien of this Bond Indenture, or to subject to the lien of this Bond
Indenture additional property; or



  (b)   to add to the conditions, limitations and restrictions on the authorized
amount, terms or purposes of issue, authentication and delivery of the Bonds, as
herein set forth, additional conditions, limitations and restrictions thereafter
to be observed; or



  (c)   to evidence the appointment of a separate trustee or the succession of a
new trustee under this Bond Indenture; or



  (d)   to add to the covenants of the Issuer or to the rights, powers and
remedies of the Bond Trustee for the benefit of the Owners of the Bonds or to
surrender any right or power herein conferred upon the Issuer; or



  (e)   to cure any ambiguity, to correct or supplement any provision in this
Bond Indenture which may be inconsistent with any other provision herein or to
make any other change, with respect to matters or questions arising under this
Bond Indenture, which shall not be inconsistent with the provisions of this Bond
Indenture, provided such action shall not materially adversely affect the
interests of the Owners of the Bonds; or



  (f)   to modify, eliminate or add to the provisions of this Bond Indenture to
such extent as shall be necessary to effectuate the qualification of this Bond
Indenture under the Trust Indenture Act of 1939, as amended, or under any
similar federal statute hereafter enacted, or to permit the qualification of the
Bonds for sale under the securities laws of the United States or any state of
the United States.

Section 902. Supplemental Bond Indentures with Consent of Bondowners. With the
consent of the Owners of not less than a majority in principal amount of the
Bonds then Outstanding affected by such Supplemental Bond Indenture, the Issuer
and the Bond Trustee may enter into one or more Supplemental Bond Indentures for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Bond Indenture or of modifying in any manner the
rights of the Owners of the Bonds under this Bond Indenture; provided, however,
that no such Supplemental Bond Indenture shall, without the consent of the Owner
of each Outstanding Bond affected thereby,



  (a)   change the stated maturity of the principal of, or any installment of
interest on, any Bond, or reduce the principal amount thereof or the interest
thereon or any premium payable upon the redemption thereof, or change any place
of payment where, or the coin or currency in which, any Bond, or the interest
thereon is payable, or impair the right to institute suit for the enforcement of
any such payment on or after the stated maturity thereof (or, in the case of
redemption, on or after the redemption date); or



  (b)   reduce the percentage in principal amount of the Outstanding Bonds, the
consent of whose Owners is required for any such Supplemental Bond Indenture, or
the consent of whose Owners is required for any waiver provided for in this Bond
Indenture of compliance with certain provisions of this Bond Indenture or
certain Event of Defaults hereunder and their consequences; or



  (c)   modify the obligation of the Issuer to make payment on or provide funds
for the payment of any Bond; or



  (d)   modify or alter the provisions of the proviso to the definition of the
term “Outstanding”; or



  (e)   modify any of the provisions of this Section or Section 710, except to
increase any percentage provided thereby or to provide that certain other
provisions of this Bond Indenture cannot be modified or waived without the
consent of the Owner of each Bond affected thereby; or



  (f)   permit the creation of any lien ranking prior to or on a parity with the
lien of this Bond Indenture with respect to any of the Trust Estate or terminate
the lien of this Bond Indenture on any property at any time subject hereto or
deprive the Owner of any Bond of the security afforded by the lien of this Bond
Indenture.

The Bond Trustee may in its discretion determine whether or not any Bonds would
be affected by any Supplemental Bond Indenture and any such determination shall
be conclusive upon the Owners of all Bonds, whether theretofore or thereafter
authenticated and delivered hereunder. The Bond Trustee shall not be liable for
any such determination made in good faith.

It shall not be necessary for the required percentage of Owners of Bonds under
this Section to approve the particular form of any proposed Supplemental Bond
Indenture, but it shall be sufficient if such act shall approve the substance
thereof.

Section 903. Execution of Supplemental Bond Indentures. In executing, or
accepting the additional trusts created by, any Supplemental Bond Indenture
permitted by this Article or the modification thereby of the trusts created by
this Bond Indenture, the Bond Trustee and the Issuer shall receive, and, subject
to Section 801, shall be fully protected and may conclusively rely upon, an
Opinion of Bond Counsel addressed and delivered to the Bond Trustee and the
Issuer stating that the execution of such Supplemental Bond Indenture is
authorized or permitted by this Bond Indenture and the Act The Bond Trustee may,
but shall not be obligated to, enter into any such Supplemental Bond Indenture
which affects the Bond Trustee’s own rights, duties or immunities under this
Bond Indenture or otherwise.

Section 904. Effect of Supplemental Bond Indentures. Upon the execution of any
Supplemental Bond Indenture under this Article, this Bond Indenture shall be
modified in accordance therewith and such Supplemental Bond Indenture shall form
a part of this Bond Indenture for all purposes; and every Owner of Bonds
theretofore or thereafter authenticated and delivered hereunder shall be bound
thereby.

Section 905. Reference in Bonds to Supplemental Bond Indentures. Bonds
authenticated and delivered after the execution of any Supplemental Bond
Indenture pursuant to this Article may, and if required by the Bond Trustee
shall, bear a notation in form approved by the Bond Trustee as to any matter
provided for in such Supplemental Bond Indenture. If the Bond Trustee shall so
determine, new Bonds so modified as to conform to any such Supplemental Bond
Indenture may be executed by the Issuer and authenticated and delivered by the
Bond Trustee in exchange for Outstanding Bonds.

Section 906. Bank’s Consent to Supplemental Bond Indentures. So long as FHLBank
is not in default under the Lease Agreement, a Supplemental Bond Indenture under
this Article which affects any rights of FHLBank will not become effective
unless and until FHLBank consents in writing to the execution and delivery of
such Supplemental Bond Indenture.

ARTICLE X
SATISFACTION AND DISCHARGE

Section 1001. Payment, Discharge and Defeasance of Bonds. Bonds will be deemed
to be paid and discharged and no longer Outstanding under this Bond Indenture
and will cease to be entitled to any lien, benefit or security of this Bond
Indenture if the Issuer shall pay or provide for the payment of such Bonds in
any one or more of the following ways:



  (a)   by paying or causing to be paid the principal of (including redemption
premium, if any) and interest on such Bonds, as and when the same become due and
payable;



  (b)   by delivering such Bonds to the Bond Trustee for cancellation; or



  (c)   by depositing in trust with the Bond Trustee moneys and Defeasance
Obligations acquired with moneys in an amount, together with the income or
increment to accrue thereon, without consideration of any reinvestment thereof,
sufficient to pay or redeem (when redeemable) and discharge the indebtedness on
such Bonds at or before their respective maturity or redemption dates (including
the payment of the principal of, premium, if any, and interest payable on such
Bonds to the maturity or redemption date thereof); provided that, if any such
Bonds are to be redeemed prior to the maturity thereof, notice of such
redemption is given in accordance with the requirements of this Bond Indenture
or provision satisfactory to the Bond Trustee is made for the giving of such
notice; and further provided that no Bonds, or any part thereof shall be deemed
to have been paid and discharged within the meaning of this Section if the Bonds
bear interest at other than a Fixed Rate unless such Bonds are to be redeemed on
or prior to the next date, if any, on which the interest rate payable on such
Bonds may change to a different rate.

The foregoing notwithstanding, the liability of the Issuer in respect of such
Bonds shall continue, but the Owners thereof shall thereafter be entitled to
payment only out of the moneys and Defeasance Obligations deposited with the
Bond Trustee as aforesaid.

Moneys and Defeasance Obligations so deposited with the Bond Trustee pursuant to
this Section shall not be a part of the Trust Estate but shall constitute a
separate trust fund for the benefit of the Persons entitled thereto. Such moneys
and Defeasance Obligations shall be applied by the Bond Trustee to the payment
(either directly or through any Paying Agent, as the Bond Trustee may determine)
to the Persons entitled thereto, of the principal (and premium, if any) and
interest for whose payment such moneys and Defeasance Obligations have been
deposited with the Bond Trustee.

Section 1002. Satisfaction and Discharge of Bond Indenture. This Bond Indenture
and the lien, rights and interests created by this Bond Indenture shall cease,
determine and become null and void (except as to any surviving rights of
transfer or exchange of Bonds herein provided for) if the following conditions
are met:



  (a)   the principal of, premium, if any, and interest on all Bonds has been
paid or is deemed to be paid and discharged by meeting the conditions of
Section 1001;



  (b)   all other sums payable under this Bond Indenture with respect to the
Bonds are paid or provision satisfactory to the Bond Trustee is made for such
payment; and



  (c)   in the event that moneys and Defeasance Obligations are deposited with
the Bond Trustee as provided in Section 1001(c) and the scheduled final payment
of the Bonds is in excess of one hundred eighty (180) days after the date of
such deposit the Bond Trustee receives a report of an independent firm of
nationally recognized certified public accountants verifying the sufficiency of
such moneys and Defeasance Obligations to pay the Bonds in full on the
designated maturity or redemption date.

Thereupon, the Bond Trustee shall execute and deliver to the Issuer a
termination statement and such instruments of satisfaction and discharge of this
Bond Indenture as may be necessary and shall pay, assign, transfer and deliver
to the Issuer, or other Persons entitled thereto, all moneys, securities and
other property then held by it under this Bond Indenture as a part of the Trust
Estate, other than moneys or Defeasance Obligations held in trust by the Bond
Trustee as herein provided for the payment of the principal of, premium, if any,
and interest on the Bonds.

Section 1003. Rights Retained After Discharge. Notwithstanding the satisfaction
and discharge of this Bond Indenture, the rights of the Bond Trustee under
Section 804 shall survive, and the Bond Trustee shall retain such rights, powers
and duties under this Bond Indenture as may be necessary and convenient for the
payment of amounts due or to become due on the Bonds and the registration,
transfer and exchange of Bonds as provided herein. Nevertheless, any moneys held
by the Bond Trustee or any Paying Agent for the payment of the principal of,
redemption premium, if any, or interest on any Bond remaining unclaimed for four
years after the principal of all Bonds has become due and payable, whether at
maturity or upon proceedings for redemption or by declaration as provided
herein, shall then be paid without liability for interest thereon to FHLBank,
and the Owners of any Bonds not theretofore presented for payment shall
thereafter be entitled to look only to FHLBank for payment thereof and all
liability of the Bond Trustee or any Paying Agent or the Issuer with respect to
such moneys shall thereupon cease.

ARTICLE XI
NOTICES, CONSENTS AND ACTS
OF BONDOWNERS

Section 1101. Notices. Except as otherwise provided herein, it shall be
sufficient service of any notice, request, demand, authorization, direction,
consent, waiver or other paper required or permitted by this Bond Indenture to
be made, given or furnished to or filed with the following Persons, and the same
shall be considered given, furnished or filed, if the same shall be (a)
delivered in person, (b) mailed by certified or registered mail, postage
prepaid, (c) sent by delivery service for which receipt is acknowledged,
(d) sent by Electronic Notice, or (e) sent by first-class mail (provided,
however, in the case of first class mail, delivery shall not be effective until
such item is received); or (f) by any other means specifically permitted by any
Transaction Document, at the following addresses:



  (a)   To the Issuer at:

Shawnee County, Kansas
200 SE 7th Street
Topeka, Kansas 66603
Attention: County Clerk



  (b)   To the Bond Trustee at:

BOKF, N.A.
2405 Grand Blvd., Suite 840
Kansas City, MO 64108-2536
Attention: Corporate Trust Department



  (c)   To FHLBank at:

Federal Home Loan Bank of Topeka
One Security Benefit Place, Ste. 100
Topeka, Kansas 66606
Attention: Legal Counsel

With a copy to:

Curtis J. Petersen

Polsinelli PC

6201 College Blvd., Suite 500

Overland Park, KS 66211



  (d)   To the Bondowners:

At the addresses of the Owners as shown on the bond register maintained by the
Bond Trustee under this Bond Indenture.

If, because of the temporary or permanent suspension of mail service or for any
other reason, it is impossible or impractical to mail any notice in the manner
herein provided, then such delivery of notice in lieu thereof as shall be made
with the approval of the Bond Trustee shall constitute a sufficient notice.

Notwithstanding any provision hereof to the contrary, if notice to Owners is
given by first class mail, neither the failure to receive such notice, nor any
defect in any notice so mailed, to any particular Owner shall affect the
sufficiency of such notice with respect to other Owners. Where this Bond
Indenture provides for notice in any manner, such notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and such waiver shall be the equivalent of such notice. Waivers of
notice by Owners shall be filed with the Bond Trustee, but such filing shall not
be a condition precedent to the validity of any action taken in reliance upon
such waiver.

The Bond Trustee shall, prior to the execution and delivery of any Supplemental
Bond Indenture or consenting to any amendment to the Lease Agreement, cause
notice of the proposed execution and delivery of such Supplemental Bond
Indenture or Supplemental Lease Agreement together with a copy of the proposed
Supplemental Bond Indenture or Supplemental Lease Agreement to be mailed to any
rating agency then maintaining a rating on the Bonds at least 15 days prior to
the proposed date of execution and delivery of such Supplemental Bond Indenture
or Supplemental Lease Agreement.

Section 1102. Acts of Bondowners. Any notice, request, demand, authorization,
direction, consent, waiver or other action provided by this Bond Indenture to be
given or taken by Owners may be embodied in and evidenced by one or more
substantially concurrent instruments of similar tenor signed by such Owners in
person or by an agent duly appointed in writing. Except as herein otherwise
expressly provided, such action shall become effective when such instrument or
instruments are transmitted to the Bond Trustee in any matter described in
Section 1101 hereof, and, where it is hereby expressly required, to the Issuer
or FHLBank. Proof of execution of any such instrument or of a writing appointing
any such agent, or of the ownership of Bonds, other than the assignment or
ownership of a Bond, shall be sufficient for any purpose of this Bond Indenture
and conclusive in favor of the Issuer and the Bond Trustee, if made in the
following manner:



  (a)   The fact and date of the execution by any Person of any such instrument
or writing may be proved by the certificate of any notary public or other
officer authorized by law to take acknowledgments of deeds, certifying that the
individual signing such instrument or writing acknowledged to him the execution
thereof, or by the affidavit of a witness of such execution. Whenever such
execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.



  (b)   The fact and date of execution of any such instrument or writing and the
authority of any Person executing the same may also be proved in any other
manner which the Bond Trustee deems sufficient; and the Bond Trustee may in any
instance require further proof with respect to any of the matters referred to in
this Section.



  (c)   The ownership of Bonds and the amount or amounts, numbers and other
identification of such Bonds, and the date of holding the same, shall be proved
by the bond register maintained by the Bond Trustee.

In determining whether the Owners of the requisite principal amount of Bonds
Outstanding have given any request, demand, authorization, direction, notice,
consent or waiver hereunder, Bonds registered in the name of the Issuer or
FHLBank shall be disregarded and deemed not to be Outstanding, unless FHLBank is
the Owner of all of the Bonds, in which case such ownership shall not be
disregarded.

Any notice, request, demand, authorization, direction, consent, waiver or other
action by the Owner of any Bond shall bind every future Owner of the same Bond
and the Owner of every Bond issued upon the transfer thereof or in exchange
therefor or in lieu thereof, in respect of anything done or suffered to be done
by the Bond Trustee or the Issuer in reliance thereon, whether or not notation
of such action is made upon such Bond.

Section 1103. Form and Contents of Documents Delivered to Bond Trustee. Whenever
several matters are required to be certified by, or covered by an opinion of,
any specified Person, it is not necessary that all such matters be certified by,
or covered by the opinion of, only one such Person, or that they be so certified
or covered by only one document, but one such Person may certify or give an
opinion with respect to some matters and one or more other such Persons as to
the other matters, and any such Person may certify or give an opinion as to such
matters in one or several documents.

Any certificate or opinion of an officer of the Issuer may be based, insofar as
it relates to legal matters, upon a certificate or opinion of, or
representations by, counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the certificate or opinion or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous. Any Opinion of Counsel may be based, insofar as it relates to factual
matters, upon a certificate or opinion of, or representations by, an officer or
officers of the Issuer stating that the information with respect to such factual
matters is in the possession of the Issuer, unless such counsel knows, or in the
exercise of reasonable care should know, that the certificate or opinion or
representations with respect to such matters are erroneous.

Whenever any Person is required to make, give or execute two or more
applications, requests, consents, certificates, statements, opinions or other
instruments under this Bond Indenture, they may, but need not, be consolidated
and form one instrument.

Wherever in this Bond Indenture, in connection with any application or
certificate or report to the Bond Trustee, it is provided that the Issuer shall
deliver any document as a condition of the granting of such application, or as
evidence of the Issuer’s compliance with any term hereof, it is intended that
the truth and accuracy, at the time of the granting of such application or at
the effective date of such certificate or report (as the case may be), of the
facts and opinions stated in such document shall in such case be conditions
precedent to the right of the Issuer to have such application granted or to the
sufficiency of such certificate or report.

ARTICLE XII
MISCELLANEOUS PROVISIONS

Section 1201. Further Assurances. The Issuer shall do, execute, acknowledge and
deliver such Supplemental Bond Indentures and such further acts, instruments,
financing statements and assurances as the Bond Trustee may reasonably require
for accomplishing the purposes of this Bond Indenture.

Section 1202. Immunity of Officers, Employees and Commissioners of Issuer. No
recourse shall be had for the payment of the principal of or redemption premium,
if any, or interest on any of the Bonds or for any claim based thereon or upon
any obligation, covenant or agreement contained in this Bond Indenture against
any past, present or future officer, Commissioner, employee or agent of the
Issuer, or of any successor municipal corporation, either directly or through
the Issuer or any successor municipal corporation, under any rule of law or
equity, statute or constitution, or by the enforcement of any assessment or
penalty or otherwise, and all such liability of any such officers,
commissioners, employees or agents as such is hereby expressly waived and
released as a condition of and consideration for the execution of this Bond
Indenture and the issuance of Bonds.

Section 1203. Limitation on Issuer Obligations. Any other term or provision in
this Bond Indenture or in any other Transaction Documents or elsewhere to the
contrary notwithstanding:



  (a)   Any and all obligations (including without limitation, fees, claims,
demands, payments, damages, liabilities, penalties, assessments and the like) of
or imposed upon the Issuer or its members, officers, agents, employees,
representatives, advisors or assigns, whether under this Bond Indenture or any
of the other Transaction Documents or elsewhere and whether arising out of or
based upon a claim or claims of tort, contract, misrepresentation, or any other
or additional legal theory or theories whatsoever (collectively the
“Obligations”), shall in all events be absolutely limited obligations and
liabilities, payable solely out of the following, if any, available at the time
the Obligation in question is asserted:



  (1)   Bond proceeds and investment earnings therefrom; and



  (2)   Payments derived from the Bonds, this Bond Indenture (including the
Trust Estate to the extent provided in this Bond Indenture) and the Lease
Agreement (except for the fees and expenses of the Issuer and the Issuer’s right
to indemnification under the Lease Agreement under certain circumstances and as
otherwise expressly set forth therein);

(the above provisions (1) and (2) being collectively referred to as the
“exclusive sources of the Obligations”).



  (b)   The Obligations shall not be deemed to constitute a debt or liability of
the Issuer, the State of Kansas or of any political subdivision thereof within
the meaning of any state constitutional provision or statutory limitation and
shall not constitute a pledge of the full faith and credit of the Issuer, the
State of Kansas or of any political subdivision thereof, but shall be payable
solely from and out of the exclusive sources of the Obligations and shall
otherwise impose no liability whatsoever, primary or otherwise, upon the Issuer,
the State of Kansas or any political subdivision thereof or any charge upon
their general credit or taxing power.



  (c)   In no event shall any member, officer, agent, employee, representative
or advisor of the Issuer, or any successor or assign of any such person or
entity, be liable, personally or otherwise, for any Obligation.



  (d)   In no event shall this Bond Indenture be construed as:



  (1)   depriving the Issuer of any right or privilege; or



  (2)   requiring the Issuer or any member, officer, agent, employee,
representative or advisor of the Issuer to take or omit to take, or to permit or
suffer the taking of, any action by itself or by anyone else; which deprivation
or requirement would violate or result in the Issuer’s being in violation of the
Act or any other applicable state or federal law.

Section 1204. Benefit of Bond Indenture. This Bond Indenture shall inure to the
benefit of and shall be binding upon the Issuer and the Bond Trustee and their
respective successors and assigns, subject, however, to the limitations
contained herein. With the exception of rights expressly conferred in this Bond
Indenture, nothing in this Bond Indenture or in the Bonds, express or implied,
shall give to any Person, other than the parties hereto and their successors and
assigns hereunder, any separate trustee or co-trustee appointed under
Section 810 and the Owners of Outstanding Bonds, any benefit or any legal or
equitable right, remedy or claim under this Bond Indenture.

Section 1205. Severability. If any provision in this Bond Indenture or in the
Bonds shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 1206. Execution in Counterparts. This Bond Indenture may be executed in
any number of counterparts, each of which so executed shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same instrument.

Section 1207. Governing Law. This Bond Indenture shall be governed by and
construed in accordance with the laws of the State of Kansas.

REST OF PAGE INTENTIONALLY LEFT BLANK

IN WITNESS WHEREOF, the Issuer and the Bond Trustee have caused this Bond Trust
Indenture to be duly executed, and their respective corporate seals to be
hereunto affixed and attested, by their duly authorized officers, all as of the
day and year first above written.

SHAWNEE COUNTY, KANSAS

(Seal)

/s/ Robert E. Archer



    Robert E. Archer, Chairman,

Board of County Commissioners

ATTEST:

/s/ Cynthia A. Beck     
Cynthia A. Beck, County Clerk

1

BOKF, N.A., as Bond Trustee

By: /s/Kenneth J. Dotson



    Name: Kenneth J.
Dotson—
Title: Senior Vice
President—

EXHIBIT A
TO BOND TRUST INDENTURE
(FORM OF BONDS)

THIS BOND OR ANY PORTION HEREOF MAY BE TRANSFERRED ONLY (1) TO AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501 OF REGULATION D OF THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION (2) AND IN ACCORDANCE WITH THE TRANSFER RESTRICTIONS SET
FORTH IN THE BOND TRUST INDENTURE.

UNITED STATES OF AMERICA

STATE OF KANSAS

Registered
No. R-1

SHAWNEE COUNTY, KANSAS

TAXABLE INDUSTRIAL REVENUE BOND
(FEDERAL HOME LOAN BANK OF TOPEKA PROJECT)
SERIES 2017

              Interest Rate   Maturity Date   Dated Date   2 %  
December 31, 2017
  June 28, 2017

Registered Owner: FEDERAL HOME LOAN BANK OF TOPEKA

Principal Amount:        MILLION DOLLARS ($     )

The SHAWNEE COUNTY, KANSAS, a municipal corporation and political subdivision of
the State of Kansas (the “Issuer”), for value received, promises to pay, but
solely from the sources herein specified to the registered owner named above, or
registered assigns (the “Registered Owner” or “Owner”), the outstanding
principal amount. The registered owner shall note the principal amount
outstanding hereunder in the table of outstanding principal amount attached
hereto, provided, however, that the registration books maintained by the Trustee
shall be the official record of the outstanding principal amount of this Bond,
in any coin or currency of the United States of America which on the date of
payment thereof is legal tender for the payment of public and private debts, and
in like manner to pay to the registered owner hereof, either by check or draft
mailed to the registered owner at a stated address as it appears on the bond
registration books of the Issuer kept by the Trustee under the within mentioned
Indenture or, in certain situations authorized in the Indenture, by internal
bank transfer or by wire transfer to an account in a commercial bank or savings
institution located in the continental United States, interest on the principal
amount at the per annum interest rate stated above in arrears at on the s
outstanding principal amount is paid in full. Interest shall be computed on the
basis of a year of 360 days consisting of 12 months of 30 days each. Principal
on this Bond shall be payable on the maturity date set forth above, unless such
principal shall have been paid as a result of a redemption of the Bonds prior to
such maturity date.

The Trustee shall keep and maintain a record of the amounts deposited into the
Project Fund pursuant to the terms of the Indenture as “Principal Amount
Deposited into Project Fund” and shall enter the aggregate principal amount of
this Bond then outstanding on its records.. On each date upon which a portion of
the outstanding principal amount is paid to the registered owner hereof,
pursuant to the optional redemption provisions of the Indenture, the Trustee
shall enter on its records the principal amount paid on the Bond as “Principal
Amount Paid Pursuant to Optional Redemption Provisions,” and shall enter the
then outstanding principal amount of this Bond on its records. The registered
owner may from time to time enter the respective amounts deposited into the
Project Fund pursuant to the terms of the Indenture under the column headed
“Principal Amount Deposited Into Project Fund” on the attached Table of
Outstanding Principal Amount (the “Table”) and may enter the aggregate principal
amount of this Bond then outstanding under the column headed “ Outstanding
Principal Amount” on the attached Table. On each date upon which a portion of
the Outstanding Principal Amount is paid to the registered owner hereof pursuant
to the optional redemption provisions of the Indenture, the registered owner may
enter the principal amount paid on this Bond under the column headed “Principal
Amount Paid Pursuant to Optional Redemption Provisions” on the Table and may
enter the then outstanding principal amount of this Bond under the column headed
“Outstanding Principal Amount” on the Table. However, the records maintained by
the Trustee as to amounts deposited into the Project Fund or principal amounts
paid on this Bond shall be the official records of the Outstanding Principal
Amount for all purposes.

Method and Place of Payment. The principal of and interest on this Bond shall be
payable in any coin or currency of the United States of America which on the
respective dates of payment thereof is legal tender for the payment of public
and private debts. The principal of and redemption premium, if any, on this Bond
shall be payable by check or draft to the Registered Owner at the maturity or
redemption date upon presentation and surrender of this Bond at the corporate
trust office of BOKF, N.A., (the “Bond Trustee”). The interest payable on this
Bond on any interest payment date shall be paid by the Bond Trustee to the
Registered Owner of this Bond appearing on the bond register maintained by the
Bond Trustee at the close of business on the Regular Record Date for such
interest, and shall be paid by check or draft of the Bond Trustee mailed to such
Registered Owner at his address as it appears on such bond register or at such
other address furnished in writing by such Registered Owner to the Bond Trustee,
or at the written request addressed to the Bond Trustee by any Registered Owner
of Bonds in the aggregate principal amount of at least $100,000, by electronic
transfer in immediately available funds, such request to be signed by such
Registered Owner, containing the name of the bank (which shall be in the
continental United States), its address, its ABA routing number and the account
number to which credit shall be made and be filed with the Bond Trustee no later
than 10 Business Days before the applicable Regular Record Date preceding such
payment date.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Bond Indenture.

Authorization of Bonds. This Bond is one of a duly authorized series of bonds of
the Issuer designated “Taxable Industrial Revenue Bonds (Federal Home Loan Bank
of Topeka Project), Series 2017,” in the estimated aggregate principal amount of
$36,000,000 (the “Bonds”), issued pursuant to the authority of and in full
compliance with the Constitution and statutes of the State of Kansas, including
particularly K.S.A. 12-1740 to 12-1749d, inclusive, as amended, and pursuant to
proceedings duly had by the Issuer. The Bonds are issued under and are equally
and ratably secured and entitled to the protection given by a Bond Trust
Indenture dated as of June 1, 2017 (said Bond Trust Indenture, as amended and
supplemented from time to time in accordance with the provisions thereof, herein
called the “Bond Indenture”), between the Issuer and the Bond Trustee, for the
purpose of providing funds to finance commercial facilities to be leased to
Federal Home Loan Bank of Topeka, pursuant to a Lease Agreement dated as of
June 1, 2017 (said Lease Agreement, as amended and supplemented from time to
time in accordance with the provisions thereof, herein called the “Lease
Agreement”), between the Issuer and FHLBank. Under the Bond Indenture, the
Issuer has pledged and assigned certain of its rights under the Lease Agreement,
including the right to receive all Lease Payments thereunder, to the Bond
Trustee as security for the Bonds. Reference is hereby made to the Bond
Indenture for a description of the property pledged and assigned thereunder, and
the provisions, among others, with respect to the nature and extent of the
security for the Bonds, and the rights, duties and obligations of the Issuer,
the Bond Trustee and the Registered Owners of the Bonds, and a description of
the terms upon which the Bonds are issued and secured, upon which provision for
payment of the Bonds or portions thereof and defeasance of the lien of the Bond
Indenture with respect thereto may be made and upon which the Bond Indenture may
be deemed satisfied and discharged prior to payment of the Bonds.

Redemption of Bonds Prior to Maturity. The Bonds are subject to redemption and
payment prior to maturity, at the option of the Issuer, which shall be exercised
upon the written direction of FHLBank, in whole or in part, on any date at a
redemption price equal to 100% of the principal amount redeemed, plus interest
accrued to the redemption date.

Notice of Redemption. Unless waived by any Owner of Bonds to be redeemed,
official notice of any such redemption shall be given by the Bond Trustee on
behalf of the Issuer by mailing a copy of an official redemption notice by first
class mail, at least 15 days prior to the redemption date for the Bonds. The
failure of any Owner of Bonds to receive notice given as provided in this
Section, or any defect therein, shall not affect the validity of any proceedings
for the redemption of any Bonds. Any notice mailed as provided herein shall be
conclusively presumed to have been duly given and shall become effective upon
mailing, whether or not any Owner receives such notice.

Transfer and Exchange. This Bond may be transferred or exchanged, as provided in
the Bond Indenture, only upon the bond register maintained by the Bond Trustee
at the above-mentioned office of the Bond Trustee by the Registered Owner hereof
in person or by his duly authorized attorney, upon surrender of this Bond
together with a written instrument of transfer satisfactory to the Bond Trustee
duly executed by the Registered Owner or his duly authorized attorney, and
thereupon a new Bond or Bonds of the same maturity and in the same aggregate
principal amount, shall be issued to the transferee in exchange therefor as
provided in the Bond Indenture, and upon payment of the charges therein
prescribed. The Issuer, the Bond Trustee and any Paying Agent may deem and treat
the person in whose name this Bond is registered on the bond register maintained
by the Bond Trustee as the absolute owner hereof for the purpose of receiving
payment of, or on account of, the principal or redemption price hereof and
interest due hereon and for all other purposes.

Limitation on Rights. The Registered Owner of this Bond shall have no right to
enforce the provisions of the Bond Indenture or to institute action to enforce
the covenants therein, or to take any action with respect to any Event of
Default under the Bond Indenture, or to institute, appear in or defend any suit
or other proceeding with respect thereto, except as provided in the Bond
Indenture. In certain events, on the conditions, in the manner and with the
effect set forth in the Bond Indenture, the principal of all the Bonds issued
under the Bond Indenture and then outstanding may become or may be declared due
and payable before the stated maturity thereof, together with interest accrued
thereon. The Bonds or the Bond Indenture may be modified, amended or
supplemented only to the extent and in the circumstances permitted by the Bond
Indenture.

Limited Obligations. The Bonds and the interest thereon are special, limited
obligations of the Issuer payable solely out of Lease Payments derived by the
Issuer under the Lease Agreement and are secured by a pledge and assignment of
such Lease Payments and other funds as provided in the Bond Indenture. The Bonds
shall not be deemed to constitute a debt or liability of the Issuer, the State
of Kansas or any other political subdivision thereof within the meaning of any
state constitutional provision or statutory limitation and shall not constitute
a pledge of the full faith and credit of the Issuer, the State of Kansas or any
other political subdivision thereof, but shall be payable solely from the funds
provided for in the Lease Agreement and in the Bond Indenture. The issuance of
the Bonds shall not, directly, indirectly or contingently, obligate the Issuer,
the State of Kansas or any other political subdivision thereof to levy any form
of taxation therefor or to make any appropriation for their payment. Neither the
Issuer nor the State of Kansas shall be liable for the payment of the principal
of, premium, if any, or interest on the Bonds or for the performance of any
pledge, mortgage, obligation or agreement of any kind whatsoever which may be
undertaken by the Issuer. No breach by the Issuer of any such pledge, mortgage,
obligation or agreement may impose any liability, pecuniary or otherwise, upon
the Issuer, the State of Kansas or any charge upon its general credit or its
taxing power.

Authentication. This Bond shall not be valid or become obligatory for any
purpose or be entitled to any security or benefit under the Bond Indenture until
the Certificate of Authentication hereon shall have been executed by the Bond
Trustee.

[The remainder of this page intentionally left blank.]

2

IT IS HEREBY CERTIFIED AND DECLARED that all acts, conditions and things
required to exist, happen and be performed precedent to and in the execution and
delivery of the Bond Indenture and the issuance of this Bond do exist, have
happened and have been performed in due time, form and manner as required by
law.

IN WITNESS WHEREOF, SHAWNEE COUNTY, KANSAS has caused this Bond to be executed
in its name by the manual or facsimile signature of its Chairman of the Board of
County Commissioners and attested by the manual or facsimile signature of its
County Clerk or Deputy County Clerk and its corporate seal to be affixed or
imprinted hereon, all as of the Dated Date specified above.

      CERTIFICATE OF AUTHENTICATION   SHAWNEE COUNTY, KANSAS
This Bond is one of the Bonds described
  By:
in the within mentioned Bond Indenture.
Date of Authentication:      
BOKF, N.A., as Trustee
By:
  Chairman, Board of County Commissioners
[SEAL]
County Clerk


Authorized Signature
 


3

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

(Please Print or Typewrite Name, Address and Social Security
Number or Taxpayer Identification Number of Transferee)

the within Bond and all rights thereunder, and hereby irrevocably constitutes
and appoints

Attorney

to transfer the within Bond on the books kept for registration thereof, with
full power of substitution in the premises.

Dated:

NOTICE: The signature to this assignment must correspond with the name as it
appears upon the face of the within Bond in every particular, without alteration
or enlargement or any change whatever.

Signature Guaranteed By:

(Name of Eligible Guarantor Institution as defined by SEC Rule 17 Ad-15 (17 CFR
240.17 Ad-15))

By:
Title:


4

TABLE OF OUTSTANDING PRINCIPAL AMOUNT

                  Date   Principal Amount
Deposited Into
Project Fund  
Principal Amount
Paid Pursuant to
Redemption
Provisions
 
Outstanding
Principal
Amount  
Notation
Made
By        
 
       

EXHIBIT B
TO BOND TRUST INDENTURE

Request No:
Date:

DISBURSEMENT REQUEST

(§ 404 — COSTS OF ISSUANCE FUND)

          To:   BOKF, N.A., as Bond Trustee     2405 Grand Blvd., Suite 840    
Kansas City, MO 64108-2536     Attention: Corporate Trust Department     Re:  
Shawnee County, Kansas, Taxable Industrial Revenue
Bonds (Federal Home Loan Bank of Topeka Project),
Series 2017

You are hereby requested and directed as Bond Trustee under the Bond Trust
Indenture dated as of June 1, 2017 (the “Bond Indenture”), between the Shawnee
County, Kansas and you, as Bond Trustee, to pay from moneys in the Costs of
Issuance Fund, pursuant to Section 404 of the Bond Indenture, to the following
payees the following amounts in payment or reimbursement for the following Costs
of Issuance (as defined in the Bond Indenture):

Payee Amount Description of Costs of Issuance

The undersigned FHLBank Representative hereby states and certifies that each
item listed above is a proper Costs of Issuance (as defined in the Bond
Indenture) that was incurred in connection with the issuance of the
above-referenced Bonds, and the amount of this request is justly due and owing
and has not been the subject of another requisition which was paid.

FEDERAL HOME LOAN BANK OF TOPEKA

By:       
Name:       
Title:       


EXHIBIT C

TO BOND TRUST INDENTURE

Request No:
Date:

DISBURSEMENT REQUEST

(§ 403 — PROJECT FUND)

          To:   BOKF, N.A., as Bond Trustee     2405 Grand Blvd., Suite 840    
Kansas City, MO 64108-2536     Attention: Corporate Trust Department     Re:  
Shawnee County, Kansas, Taxable Industrial Revenue
Bonds (Federal Home Loan Bank of Topeka Project),
Series 2017

You are hereby requested and directed as Bond Trustee under the Bond Trust
Indenture dated as of June 1, 2017 (the “Bond Indenture”), between the Shawnee
County, Kansas and you, as Bond Trustee, to pay from moneys in the Project Fund,
pursuant to Section 403 of the Bond Indenture, to FHLBank to be used by FHLBank
to pay Project Costs.

Payee Amount Requested Use of Funds

The undersigned FHLBank Representative hereby states and certifies that each
item listed above is being used for the purposes set forth above, and the amount
of this request is justly due and owing and has not been the subject of another
requisition which was paid.

FEDERAL HOME LOAN BANK OF TOPEKA

By:       
Name:       
Title:       


EXHIBIT D

TO BOND TRUST INDENTURE
(FORM OF INVESTMENT LETTER)

INVESTMENT LETTER

[Date]

Shawnee County, Kansas
Topeka, Kansas

BOKF, N.A., as Bond Trustee
Kansas City, Missouri

 
Re:Shawnee County, Kansas Taxable Industrial Revenue Bonds (Federal Home Loan
Bank of Topeka Project), Series 2017
Ladies and Gentlemen:
The undersigned (the “Investor”) hereby represents and warrants to you as
follows:

1. The Investor proposes to purchase $36,000,000 estimated aggregate principal
amount of the above-referenced bonds (the “Bonds”) issued pursuant to that
certain Bond Trust Indenture dated as of June 1, 2017 (the “Indenture”), between
the Shawnee County, Kansas (“Issuer”) and BOKF, N.A., as Bond Trustee. The
Investor understands that the Bonds have not been registered under the
Securities Act of 1933, as amended (the “1933 Act”) or the securities laws of
any state and will be sold to the Investor in reliance upon certain exemptions
from registration and in reliance upon the representations and warranties of the
Investor set forth herein.

2. The Investor has sufficient knowledge and experience in business and
financial matters in general, and investments such as the Bonds in particular,
to enable the Investor to evaluate the risks involved in an investment in the
Bonds.

3. The Investor has had access to, and has examined to the extent the
undersigned has deemed necessary, financial statements and other data of Federal
Home Loan Bank of Topeka (the “FHLBank”), which the undersigned considers
sufficient to enable the Investor to form a decision concerning such purchase.
Investor has received all information from FHLBank that Investor has requested,
has had all questions answered by appropriate officers of FHLBank, and, to the
knowledge of Investor, has received all information necessary for Investor to
evaluate the merits and risks of purchasing the Bonds. Investor is not relying
upon any information provided by the City with respect to its decision to invest
in the Bonds.

4. The Investor confirms that its investment in the Bonds constitutes an
investment that is suitable for and consistent with its investment program and
that the Investor is able to bear the economic risk of an investment in the
Bonds, including a complete loss of such investment.

5. The Investor is purchasing the Bonds solely for its own account for
investment purposes only, and not with a view to, or in connection with, any
distribution, resale, pledging, fractionalization, subdivision or other
disposition thereof (subject to the understanding that disposition of Investor’s
property will remain at all times within its control).

6. The Investor agrees that it will only offer, sell, pledge, transfer or
exchange any of the Bonds it purchases (i) in accordance with an available
exemption from the registration requirements of Section 5 of the 1933 Act,
(ii) in accordance with any applicable state securities laws and (iii) in
accordance with the provisions of the Indenture.

7. If the Investor sells any of the Bonds, the Investor or its agent will obtain
from any subsequent purchaser the same representations contained in this
Investment Letter.

8. The Investor acknowledges and understands that each of you is relying and
will continue to rely on the statements made herein. The Investor agrees to
notify you immediately of any changes in the information and conclusions herein.



      Very truly yours,

Federal Home Loan Bank of Topeka, as Investor.

By:       
Name:       
Title:       


5